Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 1 of 81 PageID: 1556




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

  THOMAS BIONDOLILLO, Individually Case No. 17-cv-04056-AET-DEA
  and on behalf of all others similarly
  situated,                             THIRD AMENDED CLASS ACTION
                                        COMPLAINT FOR VIOLATION OF
         Plaintiff,                     THE FEDERAL SECURITIES LAWS

        v.                                   JURY TRIAL DEMANDED

  ROCHE HOLDING AG, SEVERIN
  SCHWAN, ALAN HIPPE, DANIEL
  O’DAY and GOTTLIEB A. KELLER

        Defendants.


             Lead Plaintiff Kevin Gardeck and named Plaintiff Thomas Biondolillo

 (“Plaintiffs”), by and through their attorneys, allege the following upon

 information and belief, except as to those allegations concerning Plaintiffs, which

 are alleged upon personal knowledge. Plaintiffs’ information and belief is based

 upon, among other things, their counsel’s investigation, which includes without

 limitation: (a) review and analysis of regulatory filings made by Roche Holdings

 AG (“Roche”) on the SIX Swiss Exchange (“SIX”) (b) review and analysis of

 press releases and media reports issued by and disseminated by Roche; (c) review

 of other publicly available information concerning Roche; and (d) discussions with

 an FDA regulatory and drug development expert familiar with the relevant facts



                                         1
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 2 of 81 PageID: 1557




 herein. Plaintiffs believe that substantial evidentiary support will exist for the

 allegations set forth herein after a reasonable opportunity for discovery.

                            NATURE OF THE ACTION

       1.     This is a federal securities class action on behalf of a class consisting

 of all persons and entities, other than Defendants, who purchased or otherwise

 acquired the publicly traded securities of Roche from March 2, 2017 through June

 5, 2017, inclusive (the “Class Period”). Plaintiffs seek to recover compensable

 damages caused by Defendants’ violations of the federal securities laws and to

 pursue remedies under Sections 10(b), 20(a), and 20A of the Securities Exchange

 Act of 1934 (the “Exchange Act”).

       2.     Roche is the largest biotechnology company in the world and a market

 leader in manufacturing and selling drugs used to treat cancer. Cancer drugs have

 netted Roche billions of dollars.

       3.     Roche’s second highest revenue generating drug is called Herceptin.

 Herceptin is used to treat a type of breast cancer called HER2 positive breast

 cancer.    Revenues from Herceptin in 2017 were an astounding $7.12 billion.

 However, Roche and its top management, as well as investors, knew that Herceptin

 would not continue to be such a massive money-maker for Roche for much longer.

 Herceptin’s patent was set to expire, ushering in the way for competitors to supply

 a cheaper but nearly identical generic version of the drug to patients.


                                           2
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 3 of 81 PageID: 1558




       4.    To offset the loss of revenues from copycat versions of Herceptin,

 called “biosimilars,” Roche developed a strategy that consisted of both trying to

 increase revenues from newer drugs that would not be coming off patent anytime

 soon, and bundling sales of older drugs like Herceptin (whose patents were

 expiring) with newer drugs, selling the combination at a discount to patients who

 would save money buying the two drugs together (as opposed to buying the newer

 drug from Roche and the older drug in copycat form from a Roche competitor).

       5.    To that end, Roche devised the APHINITY III Study (“APHINITY,”

 the “APHINITY study” or the “APHINITY trial).” The APHINITY study was a

 Phase III trial which tested whether the use of one of Roche’s newer drugs, called

 Perjeta, in combination with the standard treatment after surgery for patients with

 HER2-positive breast cancer- Herceptin and chemotherapy- was more effective

 than just treatment with Herceptin and chemotherapy alone.

       6.    While Perjeta had been approved by the FDA since 2012 its use was

 limited as it was only used as a breast cancer drug before surgery. Revenues for

 Perjeta did not come close to revenues for Herceptin. But if the APHINITY study

 showed that adding Perjeta to the current regimen after surgery (known as adjuvant

 treatment) significantly decreased the risk of cancer returning, then not only could

 Roche offset revenues lost from biosimilar competition by increasing revenues




                                          3
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 4 of 81 PageID: 1559




 derived from Perjeta, it could continue to maintain revenues from Herceptin by

 selling a Perjeta/Herceptin bundle to consumers at a discount.

       7.     Roche and its executives were aware that because the standard after-

 surgery treatment of breast cancer with Herceptin and chemotherapy was so

 effective (it essentially cured early breast cancer in four out of five patients)

 doctors would need to see strong results showing significant improvement in the

 rate of cancer recurrence to prompt them to prescribe Perjeta in addition to the

 current treatment of Herceptin and chemotherapy alone. Indeed, the addition of

 Perjeta would increase the treatment cost for each patient by $6,100 per month. If

 addition of the drug did not offer substantial benefits then insurance companies

 would not cover its cost.

       8.     Roche and its executives were likewise well aware that the clinicians

 would weigh the benefits of adding Perjeta against the risks posed by any side

 effects or increases in the rates of complications and adverse events.

       9.     The anticipated result of the APHINITY study was the sole focus for

 Roche investors, as well as the Company, leading up to and during the Class

 Period. As one analyst stated, investors were “nearly paralyzed” pending the study

 read-out.

       10.    On March 2, 2017 Roche issued a press release (the “March 2 press

 release”) announcing positive results from the APHINITY study, telling the market

                                           4
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 5 of 81 PageID: 1560




 that patients in the study who were given Perjeta lived longer without their cancer

 returning than patients who were not given Perjeta. The press release further stated

 that “no new safety signals were identified,” quelling any fears that Perjeta

 increased the rate of adverse events.

       11.     In the March 2 Press Release Roche failed to disclose its financial

 relationship with the APHINITY Study’s author and trial investigator. Indeed,

 over the years the APHINITY Study’s author and investigator Dr. Jose Baselga

 received over $3 million in payments from Roche.

       12.     Given that payments by pharmaceutical companies to clinical

 researchers infects the accuracy of clinical study results, Roche was required to

 disclose its payments to Baselga and his involvement in the APHINITY Study in

 order to make Roche’s statements concerning the APHINITY Study not materially

 misleading.

       13.     Analysts and investors reacted to the March 2 Press Release with

 vigorous enthusiasm. Analysts upgraded Roche and discussed how this excellent

 result removed a major overhang for Roche’s stock by protecting its multibillion

 dollar breast cancer franchise against biosimilar competition. Indeed, shares of

 Roche saw the largest one day price increase in eight years.

       14.     The full results of the APHINITY study would not be presented for

 another three months, at the annual conference for the American Society of

                                          5
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 6 of 81 PageID: 1561




 Clinical Oncology (“ASCO”), at which point the full study results would be

 published. Roche insisted that presentation of the full results of the APHINITY

 study would have to await the June ASCO conference, but assured the market that

 the results were “terrific,” that the data from the study was “clinically meaningful”

 and that the APHINITY Study demonstrated that the addition of Perjeta had broad

 applicability and would improve the “standard of care” “systematically.”

       15.    Beginning one day after issuing the March 2 press release, Roche’s

 highest executives, the Individual Defendants and members of Roche’s Corporate

 Executive Committee, began selling shares of Roche on the Swiss Stock Exchange

 (the “SIX”). Over the next three months these insiders sold a total of over $13.1

 million in Roche securities.

       16.    About three weeks after Roche executives completed their insider

 stock sales the ASCO conference took place and the full results of the APHINITY

 study were published.

       17.    On June 5, 2017, Roche revealed to the market the true results and

 data from the APHINITY study. The study results demonstrated that the addition

 of Perjeta after surgery showed less than a 1% benefit, barely passed the test of

 statistical significance, was not clinically meaningful, caused higher rates of

 diarrhea, and potentially increased serious cardiac toxic effects. Roche and the

 Individual Defendants knew this all along – particularly at the time they made their

                                          6
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 7 of 81 PageID: 1562




 insider sales of stock. They had all of the data from the APHINITY study as well

 as a statistical analysis of the study results at the time they issued the March 2

 press release.

       18.    On this news shares of Roche fell by $1.76 per share or approximately

 $5.12%, damaging investors and wiping out the prior gains from the March 2 press

 release which misleadingly touted positive results from the APHINITY study.

       19.    The reaction by analysts and clinicians to the APHINITY study results

 was harsh. Analysts cut their forecasts and price targets on Roche. Analysts

 commented that the marginal efficacy, safety risks, and massive costs of adding

 Perjeta meant that the APHINITY study was essentially a failure and would not

 help insulate Roche’s breast cancer franchise against biosimilar competition.

       20.    Oncologists- the individuals who were the ultimate decision-makers

 when it came time to prescribing medications- were blunt in their remarks

 concerning the APHINITY study results and the addition of Perjeta.              One

 oncologist in attendance at ASCO stated “the toxic effects (and cost) are too great

 for too many to benefit too few.” Another oncologist noted that treating 100

 patients with Perjeta on top of the standard therapy would cost $10 million, stating

 “the study will never demonstrate a survival advantage” and concluding that “it

 would be irresponsible to add these to our standard regimens…” Yet another

 oncologist stated “[Perjeta] has not improved overall survival at all, nor has it

                                          7
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 8 of 81 PageID: 1563




 reduced distant relapses to a statistically significant extent… the argument for

 recommending adjuvant pertuzumab [Perjeta] are weak, and those for investing the

 huge resources demanded to pay for it are even weaker…”

        21.     Defendants’ statements about the “terrific” study results were false

 and misleading and caused Roche stock to jump up and trade at artificially high

 prices during the Class Period. After Defendants sold their Roche stock, pocketing

 over $13 million, Roche disclosed the truth: that the Perjeta study results were

 dismal. On this news, Roche shares declined substantially causing damage to

 Roche investors.

        22.    After the close of the Class Period one of the APHINITY trial’s

 clinical investigators, Dr. Jose Baselga, resigned from his prestigious position as

 Chief Medical Officer at Memorial Sloan Kettering Cancer Center after the New

 York Times published an expose revealing that Roche had paid Baselga over $3

 million in consulting fees and for a stake of the company it acquired, a fact which

 Baselga (and Roche) failed to disclose. 1 ASCO stated that it would conduct an

 internal review of Baselga’s disclosures, which violated the financial disclosure

 rules set by the American Association for Cancer Research. Additionally, Baselga

 was an Executive Member of the Breast International Group (“BIG”) which Roche

 identified in the March 2 Press Release as one of the study collaborators “working

 1
  Jose Baselga owned an equity stake in a start-up company called Seragon Pharmaceuticals. In
 August 2014, Roche’s Genentech unit acquired Seragon.
                                              8
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 9 of 81 PageID: 1564




 independently from the pharmaceutical industry.”        While Roche noted BIG’s

 independence, it omitted to disclose that Roche had made millions of dollars in

 payments to one of its Executive Members (Baselga). Baselga was one of the only

 Oncologists who issued positive remarks concerning the APHINITY Study at the

 June 5 ASCO conference.

                           JURISDICTION AND VENUE

       23.    The claims asserted herein arise under and pursuant to §§10(b) and

 20(a) of the Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5

 promulgated thereunder by the SEC (17 C.F.R. §240.10b-5).

       24.    This Court has jurisdiction over the subject matter of this action under

 28 U.S.C. §1331 and §27 of the Exchange Act.

       25.    Venue is proper in this District pursuant to §27 of the Exchange Act

 (15 U.S.C. §78aa) and 28 U.S.C. §1391(b) as the Company conducts business and

 a significant portion of the Defendants’ actions, and the subsequent damages, took

 place within this District.

       26.    In connection with the acts, conduct and other wrongs alleged in this

 Complaint, Defendants, directly or indirectly, used the means and instrumentalities

 of interstate commerce, including but not limited to, the United States mail,

 interstate telephone communications and the facilities of the national securities

 exchange.


                                          9
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 10 of 81 PageID: 1565




                                     PARTIES

       27.   Lead Plaintiff Kevin Gardeck purchased Roche securities at

 artificially inflated prices during the Class Period and has been damaged thereby.

 His PSLRA certification was previously filed with this Court (Dkt. No. 7-2) and is

 incorporated by reference.

       28.   Plaintiff Thomas Biondolillo purchased Roche securities at artificially

 inflated prices during the Class Period and has been damaged thereby. His PSLRA

 certification was previously filed with this Court (Dkt. No. 1) and is incorporated

 by reference.

       29.   Defendant Roche is a Switzerland corporation with its principal

 executive offices located at Konzern Hauptsitz Grenzacherstrasse 124, CH-4070

 Basel, Schweiz. Roche operates in the pharmaceuticals and diagnostics businesses

 worldwide. The Company’s subsidiary, Roche Molecular Systems Inc., maintains

 offices at Building 500, 1080 U.S. Highway 202, Branchburg, NJ 08876. Roche’s

 two primary divisions are the Pharmaceuticals Division and the Diagnostics

 Division. During the Class Period, the Company’s ADS was actively traded on the

 OTCQX Marketplace under the ticker symbol “RHHBY.”

       30.   Defendant Severin Schwan (“Schwan”) has been Chief Executive

 Officer (“CEO”) of Roche since March 2008.         Schwan is also a member of

 Roche’s 6-person Corporate Executive Committee.            Schwan had personal


                                         10
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 11 of 81 PageID: 1566




 knowledge of the results of the APHINITY III Trial and the data from the

 APHINITY III Trial at the time of the March 2, 2017 press release.

       31.   Defendant Dr. Alan Hippe (“Hippe”) has been the Chief Financial &

 IT Officer at Roche since April 2011. Hippe is also a member of Roche’s

 Corporate Executive Committee. Hippe had personal knowledge of the results of

 the APHINITY III Trial and had the data from the APHINITY III Trial at the time

 of the March 2, 2017 press release.

       32.   Defendant Daniel O’Day (“O’Day”) has been the CEO of Roche

 Pharmaceuticals since 2012.        O’Day is also a member of Roche’s Corporate

 Executive Committee. O’Day had personal knowledge of the results of the

 APHINITY III Trial and had the data from the APHINITY III Trial at the time of

 the March 2, 2017 press release.

       33.   Defendant Gottlieb A. Keller (“Keller”) has been Roche’s General

 Counsel since 2008 and worked at Roche’s corporate law department since 1984.

 Keller is also a member of Roche’s Corporate Executive Committee. Keller had

 personal knowledge of the results of the APHINITY III Trial and had the data from

 the APHINITY III Trial at the time of the March 2, 2017 press release.

       34.   Non-defendant Roland Diggelmann (“Diggelmann”) has been the

 CEO of Roche Diagnostics since 2012. Digglemann is also a member of Roche’s

 Corporate Executive Committee. Diggelmann had personal knowledge of the

                                           11
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 12 of 81 PageID: 1567




 results of the APHINITY III Trial and had the data from the APHINITY III Trial at

 the time of the March 2, 2017 press release.

       35.   Non-defendant Cristina A. Wilbur (“Wilbur”) has been Roche’s Head

 of Group Human Resources since March 2016. Wilbur is also a member of

 Roche’s Corporate Executive Committee. Wilbur served as Head of Human

 Resources for Roche Diagnostics from 2010 to March 2016. Wilbur had personal

 knowledge of the results of the APHINITY III Trial and had the data from the

 APHINITY III Trial at the time of the March 2, 2017 press release

       36.   According to Roche’s annual report, the Group’s Corporate Executive

 Committee (CEC) is considered to be the Group’s Chief Operating Decision

 Maker.

       37.   The members of Roche’s Corporate Executive Committee during the

 Class Period were Defendants Schwan, Hippe, O’Day and Keller and Non-

 defendants Diggelmann and Wilbur.

       38.   Defendants Schwan, Hippe, O’Day and Keller are collectively the

 “Individual Defendants.”

       39.   Each of the Individual Defendants:

       (a)   directly participated in the management of the Company;

       (b)   was directly involved in the day-to-day operations of the Company at

             the highest levels;

                                         12
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 13 of 81 PageID: 1568




       (c)   was privy to confidential proprietary information concerning the

             Company and its business and operations;

       (d)   was directly or indirectly involved in drafting, producing, reviewing

             and/or disseminating the false and misleading statements and

             information alleged herein;

       (e)   was directly or indirectly involved in the oversight or implementation

             of the Company’s internal controls;

       (f)   was aware of or recklessly disregarded the fact that the false and

             misleading statements were being issued concerning the Company;

             and/or

       (g)   approved or ratified these statements in violation of the federal

             securities laws.

       40.   The Company is liable for the acts of the Individual Defendants and

 its employees under the doctrine of respondeat superior and common law

 principles of agency because all of the wrongful acts complained of herein were

 carried out within the scope of their employment.

       41.   The scienter of the Individual Defendants and other employees and

 agents of the Company is similarly imputed to the Company under respondeat

 superior and agency principles.




                                           13
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 14 of 81 PageID: 1569




       42.    The Company and the Individual Defendants are referred to herein,

 collectively, as the “Defendants.”

                      ALLEGATIONS OF MISCONDUCT

       Background

       43.    Roche is the world’s largest biotechnology company and considers

 itself the global leader in cancer treatments, manufacturing numerous medicines

 for breast, skin, colon, ovarian, lung and numerous other cancers. Business for

 Roche’s oncology (cancer) business accounts for more than 50% of Roche’s

 valuation. In 2009 Genentech became a wholly owned subsidiary of Roche.

       44.    Sales of Roche’s top three pharmaceutical products (all oncology

 drugs) accounted for approximately 40% of Roche’s total sales prior to and during

 the Class Period. In 2017 Roche’s top grossing product was MabThera/Rituxan,

 with total sales of $7.5 billion, followed closely by Herceptin, with total sales of

 $7.12 billion, followed by Avastin with total sales of $6.79 billion. In 2017 Roche

 posted total sales of $54.1 billion. Roche also invests about $10 billion in research

 and development each year.

       45.    Herceptin (trastuzumab) is a drug used to treat HER2-positive breast

 cancer. HER2-positive breast cancer is a particularly aggressive type of breast

 cancer.




                                          14
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 15 of 81 PageID: 1570




       46.    HER2-positive breast cancer is characterized by the presence of a

 specific protein (receptor) called the Human Epidermal Growth Factor Receptor 2

 (HER2). The HER2 protein is present on the surface of healthy cells and plays an

 important role in their natural life cycle. However, excessive amounts of HER2,

 due to a gene mutation, can lead to uncontrolled cell growth and the development

 of cancer.

       47.    Approximately one in five women diagnosed with breast cancer will

 have HER2-positive disease. HER2-positive disease is associated with faster

 disease progression and poorer chances of survival than HER2-negative disease.

 Globally, approximately 334,000 women are diagnosed with this type of breast

 cancer every year.

       48.    Since it was introduced in 1998, Herceptin has transformed treatment

 for women with HER2-positive early breast cancer, essentially curing more than

 four out of five patients when used with chemotherapy after surgery. Herceptin

 has been hailed for its efficacy in treating HER2-positive breast cancer.

       49.    Herceptin was Roche’s first targeted cancer drug and it has dominated

 the HER2-positive market since its inception, with market share of over 90%.

       50.    Adjuvant treatment refers to treatment given to patients with early

 breast cancer after surgery with the aim of completely clearing any remaining

 cancer cells from the body and reducing the chances of the cancer returning.

                                          15
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 16 of 81 PageID: 1571




       51.    Neoadjuvant treatment refers to treatment given to some patients with

 early breast cancer before surgery with the aim of shrinking the tumor, enabling an

 easier surgical procedure and a potentially better outcome. Neoadjuvant treatment

 and surgery are followed by adjuvant therapy to wipe out the remaining cancer

 cells in the hopes of preventing the disease from returning.

       52.    Three quarters of Roche’s sales of Herceptin are derived from its use

 in adjuvant treatment, the balance is neoadjuvant or “pre-surgery”.

       53.    Roche’s Genentech unit spent decades and billions of dollars

 developing the blockbuster drug Herceptin. However, Herceptin’s position of

 market domination for treatment of HER2-positive breast cancer is under threat

 from biosimilar competition. A biosimilar is a pharmaceutical drug designed to

 have active properties similar to ones that have been previously licensed. In order

 to lower healthcare costs through competition and increase access to lifesaving

 medications Congress created an abbreviated licensure pathway for biological

 products that are demonstrated to be biosimilar or interchangeable with an FDA-

 approved biological product, through the Biologics Price Competition and

 Innovation Act of 2009 (BCPI Act).

       54.    The patent on Herceptin in the EU was lost in 2014 and is due to

 expire in the U.S. in 2019. Patent protection of Roche’s other two top drugs is

 likewise set to expire in the next 1-2 years. As cheaper biosimilars enter the

                                          16
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 17 of 81 PageID: 1572




 market more patients will switch to buying those drugs given that they are just as

 effective as Roche’s more expensive drugs, causing Roche to lose billions of

 dollars in revenues.

       55.    Roche has tried to stop biosimilar competition of Herceptin. For

 example, in 2014 Roche sued a South Korean pharmaceutical firm for patent

 infringement in connection with the company’s biosimilar of Herceptin, which had

 been approved in 2014. Roche lost the suit, but was successful in forestalling sales

 of the drug for three years, until the case was settled. In April 2017 India’s

 antitrust regulator opened an investigation into whether Roche used its dominant

 position to maintain a monopoly over Herceptin after a complaint was filed by

 Biocon and Mylan who sell biosimilars of Herceptin in over a dozen countries

 alleging that Roche wrote to doctors, hospitals and regulators in an effort to

 mislead them about the safety and efficacy of biosimilars.

       56.    On December 1, 2017 the FDA approved the first biosimilar to

 Herceptin called Ogivri, manufactured by pharmaceutical company Mylan N.V.

       57.    Roche’s huge impending sales decline from biosimilar competition

 loomed large and was widely discussed by analysts and investors leading up to and

 during the Class Period.

       58.    Roche developed a strategy to contend with biosimilar competition:

 conducting drug trials that not only expand the market for the drugs tested but

                                         17
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 18 of 81 PageID: 1573




 protect older drugs, like Herceptin, that are coming off patent. An April 27, 2017

 Bloomberg article titled “Roche CEO Faces Patent Cliff With Confidence Thanks

 to New Drugs” stated that “Roche Holding AG is counting on new medicines- not

 keeping old standbys alive – as the world’s biggest maker of cancer drugs faces a

 critical transition year.” In an April 27, 2017 interview with Defendant Schwan he

 downplayed the threat of biosimilar competition by focusing on “innovative

 medicines” stating, “So yes, we will see impact from biosimilars but at the end of

 the day we are able to move the standard of care and replenish more mature

 products with our innovative medicines.” Schwan made it clear in the interview

 though that this would require new treatments to be accepted by doctors on a broad

 basis, stating “[t]he answer is not that you defend your old franchises. The answer

 is that you move the standard of care.”

       59.    As FiercePharma, a popular pharmaceutical industry website, stated in

 a February 13, 2017 article, “it’s no secret that Roche’s breast cancer juggernaut is

 about to hit a snag, and pharma watchers well know that the Swiss drugmaker has

 been lining up new drugs and data to steer onto a new course. The endeavor is

 crucial: The mighty Herceptin is due for U.S. biosimilar competition in the next

 few years, and it’s a 6.8 billion Swiss franc contributor to the company’s top line.

 Biosims in Europe are expected to erode sales beginning this year.” (Emphasis

 added).

                                           18
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 19 of 81 PageID: 1574




       60.     Schwan’s solution to “move the standard of care” would not be an

 easy task. The National Cancer Institute defines “standard of care” as “treatment

 that is accepted by medical experts as a proper treatment for a certain type of

 disease and that is widely used by healthcare professionals. Also called best

 practice,     standard      medical      care,     and      standard    therapy.”

 https://www.cancer.gov/publications/dictionaries/cancer-terms/def/standard-of-

 care. Therefore, by definition, if a new treatment is considered the “standard of

 care” it means that the treatment is accepted and widely used.

       61.   Schwan’s statement that the answer is to “move the standard of care”

 meant that Roche intended that the Herceptin/Perjeta combination become the new,

 accepted and widely used treatment for HER2-positive early breast cancer in the

 entire applicable patient population. This would require study data strong enough

 to persuade oncologists to move patients from Herceptin to the combination

 treatment using Herceptin and Perjeta.

       62.   Defendants understood the risks that Roche faced given looming

 biosimilar competition. Defendants also knew that to offset revenues lost due to

 biosimilar competition, the APHINITY study would have to demonstrate broad

 applicability of the Herceptin/Perjeta combination in adjuvant use over the entire

 cross section of patients with HER2-positive early breast cancer, not just in one

 small subgroup of those patients.

                                          19
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 20 of 81 PageID: 1575




       63.    The APHINITY Phase III Study (“APHINITY,” the “APHINITY

 study” or the “APHINITY trial”) was Roche’s most hotly anticipated patient trial.

 The APHINITY III study would test a novel combination therapy, designed to

 protect Herceptin against the inevitable biosimilar competition. As with all Phase

 III trials the purpose of the APHINITY trial was to determine efficacy and monitor

 adverse reactions.

       64.    Perjeta (pertuzumab) is one of Roche’s relatively newer breast cancer

 medications, approved by the FDA in 2012. Perjeta is approved for use with

 Herceptin, alongside chemotherapy, to treat metastatic and early-stage breast

 cancer before surgery, i.e. in the neoadjuvant setting. Perjeta is not nearly as

 lucrative for Roche as Herceptin, generating $1.9 billion in sales in 2016. Efforts

 to expand the use of Perjeta also failed in a key breast cancer trial in 2014. In that

 trial Perjeta was combined with another Roche medication, Kadcycla, but failed to

 beat Herceptin and chemotherapy at progression-free survival.

       65.    While Perjeta (combined with Herceptin and chemotherapy) benefits

 patients with less advanced HER2-positive breast cancer when used before

 surgery, expanding the market and meaningfully increasing revenues for Perjeta

 would require demonstrating that it was beneficial in more advanced disease, after

 surgery, i.e. in an adjuvant setting.




                                          20
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 21 of 81 PageID: 1576




         66.   If Roche could show that Perjeta, which would be protected by a

 Roche patent against competition for at least another 15 years, provided a clinically

 significant benefit when administered after surgery, not only would an increase in

 revenues from Perjeta offset revenue losses from Herceptin biosimilar competition,

 the sales life of Herceptin would also be extended, protecting billions in Roche

 revenue. Because Perjeta would only be used in combination with Herceptin,

 Roche would be able to offer a Herceptin-Perjeta bundle at a discount to a

 combination of Perjeta and a biosimilar competitor. As Bloomberg analyst Max

 Nisen noted: “Several of [Roche’s] drug trials don’t just expand the market for

 drugs tested. They protect older Roche medicines…Some analysts expect Perjeta,

 which generated close to $2 billion in sales in 2016 in its existing indications, to

 peak at more than $5 billion in annual sales. That’s no chump change. But

 another sneaky benefit might be Perjeta’s ability to extend the sales life of its

 breast-cancer-fighting-partner. Roche expects a Herceptin biosimilar to hit the U.S.

 market this year…Roche will likely be able to offer a Herceptin-Perjeta bundle at a

 discount to a combination of Perjeta and a biosimilar competitor. 2”

         67.   To that end, the APHINITY study was designed to test whether the

 addition of Perjeta to chemotherapy and Herceptin after surgery (adjuvant

 treatment) improves patient outcomes.


 2
     Bloomberg, Max Nisen, March 2, 2017.
                                          21
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 22 of 81 PageID: 1577




       68.   The APHINITY study was conducted in 4,805 patients with HER2-

 positive breast cancer after receiving surgery. Half of the study patients received

 one year of Herceptin, chemotherapy and Perjeta. The other half of the study

 patients received one year of Herceptin, chemotherapy and placebo. The median

 follow-up3 for patients in the study was 45 months. The clinical cutoff date for the

 study was December 19, 2016, meaning that all of the results and data were

 finalized and collected as of that date. Dr. Jose Baselga, then Chief Medical

 Officer of Memorial Sloan Kettering Hospital, was one of the study collaborators

 and is listed as a study author in the New England Journal of Medicine publication

 of the APHINITY study.

       69.   Roche sponsored the APHINITY Study, which was an international

 study performed in collaboration with Frontier Science Foundation and the Breast

 International Group (“BIG”). BIG is described in Roche’s March 2 Press Release

 as a “not-for-profit organization for academic breast cancer research groups from

 around the world” which “facilitates breast cancer research at an international

 level, by stimulating cooperation between its members and other academic

 networks, and collaborating with, but working independently from, the

 pharmaceutical industry.” At the time, Baselga was an executive member of BIG.

 3
   The median follow-up refers to the time between a specified event and the time
 when data outcomes are gathered. The median follow-up is an indicator of how
 mature survival data is (e.g. how many months on average the patients were
 followed since randomization into the study).
                                         22
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 23 of 81 PageID: 1578




       70.    Full results from the APHINITY study were to be received and

 reviewed by Roche in March of 2017. However, the full results from the trial

 would not be disclosed to the public until June, 2017. In June 2017 the full results

 from the APHINITY study would be presented publicly at the largest and most

 important event for clinical oncologists, pharmaceutical companies manufacturing

 oncology treatments (including Roche), and industry investors and analysts: the

 2017 Annual ASCO Meeting 4 scheduled to take place from June 2-6, 2017 in

 Chicago.

       Anticipation of the APHINITY Study Results

       71.    Leading up to and during the Class Period, the market anxiously

 anticipated the results from the APHINITY study. Indeed, the results from the

 APHINITY study were viewed by analysts and investors as being more important

 than even Roche’s quarterly revenues and current performance. The day before the

 release of Roche’s fourth quarter 2016 earnings, a Bloomberg analyst stated “Solid

 2016 earnings may matter less than the APHINITY drug trial results, due in 1Q.”

       72.    According to Jeffries, success for the APHINITY trial could add as

 much as $17 billion to Roche’s market value. Failure on the other hand could

 erase $30 billion.

 4
   ASCO is the American Society of Clinical Oncology. The Annual Meeting
 brings together more than 32,000 oncology professionals from around the world to
 discuss state-of-the-art treatment modalities, new therapies and ongoing
 controversies in the field. See https://am.asco.org/about.
                                         23
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 24 of 81 PageID: 1579




       73.   Roche held its fourth quarter 2016 earnings call on February 1, 2017.

 On the call Defendant O’Day addressed the heightened anticipation surrounding

 the APHINITY study results: “APHINITY, we’re all looking forward to those

 results. We expect, as I mentioned at JPMorgan, we’ve got all the events in now,

 the data is being cleaned, it’s a very comprehensive study. We will have a read-out

 obviously between today, because I’m not announcing the APHINITY results

 today. And at the end of the first quarter, I can assure you as soon as we have the

 results, shortly after you will have the results, so I don’t have any additional

 information on APHINITY. We have to see the read-outs as I’ve said before, the

 signals are good relative to what we’ve seen in neoadjuvant and elsewhere, but

 we’ll see how the APHINITY trial reads out.”

       74.   Indeed, results from the APHINITY study were the single thing on

 Roche investors’ minds. A Bernstein analyst characterized investors as “nearly

 paralyzed” by the pending APHINITY read out.

       75.   Defendants were well aware that the bar for success of the

 APHINITY study was set high given that adjuvant treatment of HER2-positive

 breast cancer with the current standard of care- Herpectin plus chemotherapy- was

 so efficacious. Defendants knew that analysts and investors viewed a “positive”

 trial as one not just where the trial met its primary endpoint but one that




                                         24
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 25 of 81 PageID: 1580




 demonstrated a meaningful difference in reducing the risk of cancer recurrence

 amongst all groups of patients in the trial who were given Perjeta.

       76.    Defendants were aware that this meant that to be considered

 “positive” the addition of Perjeta would need to show at least a 20% improvement

 in disease free survival in the overall patient population. On February 15, 2017

 J.P. Morgan analysts stated “we maintain our confidence in a positive trial readout

 with at least a 20% improvement in Disease Free Survival (DFS) in the overall

 population.” (Emphasis added).

       77.    UBS likewise noted the implications of any announcement by Roche

 that the trial results were positive. “If APHINITY is positive, Perjeta can insulate

 Roche from biosimilar competition against Herceptin…We find that Perjeta will

 need to deliver a ~20% risk reduction for the results to be statistically significant.

 Therefore, we think any positive result is likely to be clinically meaningful. In the

 US, this is probable to lead to rapid adoption.”

       78.    Additionally, given Defendants’ positions as high-ranking executives

 at the world’s largest biotechnology company Defendants had a thorough

 understanding of how drug trials were conducted and were well aware of the fact

 that evaluations of patient benefit from a drug must weigh the magnitude of the

 positive effect against the potential negative side effects.          Defendants were

 likewise aware that patients, clinicians and health insurance companies also

                                          25
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 26 of 81 PageID: 1581




 weighed the monetary costs of a drug against the magnitude of its benefit in

 deciding whether to prescribe it/provide insurance coverage for it.

       79.    The benefits of the combined Perjeta/Herceptin treatment tested by

 the APHINITY study, taking into account the costs of the treatment was widely

 discussed by analysts and commented on by clinicians. A February 14, 2017

 Bloomberg article questioned: “will the combination continue to pay off for

 proposed new use? Trial results of the combination are expected by the end of

 March, but one of the key questions that analysts are exploring is how will it stack

 up against the already successful Herceptin combined with chemotherapy? And

 will it be cost effective compared to the older drug?”

       80.    The Bloomberg article went on to discuss the high bar that the study

 would have to reach to deem the APHINITY study a success: “…And to be

 considered a success, the bar is set high for Roche. The study will need to show

 that 90 percent of the women on the combination of Herceptin and Perjeta will see

 no return of their cancer for at least two years. If the combination doesn’t meet that

 goal, up to $4.9 billion in Herceptin sales could be at risk as cheaper copies enter

 the market…If approved, the combination drug is expected to have a monthly price

 tag of about $6,000. But will that price tag be too much, especially considering

 that so many women are already responding so well to Herceptin treatments?

 That’s something the data will have to show. If the combination drug does not

                                          26
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 27 of 81 PageID: 1582




 show strong benefits, Jame Abraham, director of the Cleveland Clinic’s breast

 oncology program, told Bloomberg the Swiss-based Roche will have a hard time

 selling the drug.” (Emphasis added).

       81.   Similarly, a February 15, 2015 NASDAQ article aptly titled “Roche’s

 Herceptin and Perjeta Combination Trials Beg a Large Question” noted the

 weighty implications of the APHINITY study results: “Roche’s results from trials

 of the Herceptin and Perjeta combination therapy for ‘after surgery breast cancer’

 applications are eagerly awaited. Why? Simply because investors expect Roche to

 come up with novel combination therapies and make its portfolio resilient against

 inevitable biosimilar competition…Nearly 75% of Roche’s cancer drug sales and

 more than 50% of its pharmaceutical sales will be impacted to an extent as

 competition from biosimilars emerges.”

       Defendants Misleadingly Tout “Positive” Results From the APHINITY

       Study Causing the Largest Price Increase in Roche ADS in Eight Years

       82.   On March 2, 2017, Roche issued a press release announcing positive

 results from the APHINITY study, informing the market that indeed, the addition

 of Perjeta to Herceptin and chemotherapy after surgery resulted in patients living

 longer without their cancer returning.    The press release, entitled, “Phase III

 APHINITY study shows Roche’s Perjeta® regimen helped people with an




                                          27
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 28 of 81 PageID: 1583




 aggressive type of early breast cancer live longer without their disease returning

 compared to Herceptin® and chemotherapy,” stated in pertinent part:


       Phase III APHINITY study shows Roche’s Perjeta® regimen
       helped people with an aggressive type of early breast cancer live
       longer without their disease returning compared to Herceptin®
       and chemotherapy

       •   Perjeta plus Herceptin and chemotherapy showed a statistically
           significant improvement in invasive disease-free survival (iDFS)
           for people with HER2-positive early breast cancer (eBC)
           compared to Herceptin and chemotherapy alone
       •   Data will be discussed with health authorities, including the US
           Food and Drug Administration (FDA) and European Medicines
           Agency (EMA)

       Roche (SIX: RO, ROG; OTCQX: RHHBY), the Breast International
       Group (BIG), Breast European Adjuvant Study Team (BrEAST) and
       Frontier Science Foundation (FS) today announced positive results
       from the phase III APHINITY study. The study met its primary
       endpoint and showed that adjuvant (after surgery) treatment with
       the combination of Perjeta® (pertuzumab), Herceptin®
       (trastuzumab) and chemotherapy (the Perjeta-based regimen)
       achieved a statistically significant reduction in the risk of
       recurrence of invasive disease or death (invasive disease-free
       survival; iDFS) in people with HER2-positive early breast cancer
       (eBC) compared to Herceptin and chemotherapy alone. The safety
       profile of the Perjeta-based regimen was consistent with that seen in
       previous studies1, and no new safety signals were identified. Full
       results from the APHINITY trial will be presented at an upcoming
       medical meeting in 2017.

        (Emphasis added).

       83.    The announcement of this long awaited good news caused the largest

 one-day increase in the price of Roche shares in eight years, according to


                                        28
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 29 of 81 PageID: 1584




 Bloomberg. On March 2, Roche ADS closed nearly 6% higher than the day prior,

 trading at over four times the prior day’s volume.

       84.    Analysts and investors reacted to the press release with vigorous

 enthusiasm. Analysts upgraded Roche and issued positive statements. Investors

 traded the shares up at substantially higher than average volume. Jeffries rated

 Roche a “buy” noting “Wait is over, though need details to assess full upside…If

 Perjeta/Herceptin combination becomes the new gold standard treatment in the

 adjuvant treatment of HER2+ breast cancer it will also help protect the current

 Herceptin franchise from biosimilar threat. This is crucially important as around

 three-quarters of Herceptin’s sales come from adjuvant use.” (Emphasis added).

       85.    Responding to the good news, Morgan Stanley rated Roche

 “overweight” with an industry view of “attractive,” stating “Positive APHINITY

 results for Perjeta are key to protect the CHF10 bn breast cancer franchise.

 Upcoming submission suggests clinical meaningfulness data…These positive

 results remove a major overhang for Roche (we and consensus were expecting up

 to 10% negative reaction in case of a failure). As a reminder this is a key driver to

 protect Roche’s breast cancer franchise against upcoming biosimilars of

 Herceptin.” (Emphasis added).

       86.    J.P. Morgan again reiterated that despite the limited detail in the

 March 2 press release Roche’s statement meant that the addition of Perjeta

                                          29
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 30 of 81 PageID: 1585




 increased disease free survival by at least 20%: “This morning Roche announced

 positive results from the APHINTY trial testing whether the addition of Perjeta to

 Herceptin and chemotherapy in the adjuvant (post surgery) setting increased DFS

 (disease free survival—time when a patient is alive and their cancer has not

 returned). While there is limited detail in the press release other than the positive

 headline we know from our previous statistical analysis that the minimum

 benefit is 20% which is clinically relevant.” (Emphasis added).

       87.    Reaction to this positive news was so strong that it caused shares of

 Roche’s rival, Puma Biotechnology, which was set to report data for its breast

 cancer drug neratinib that year, to fall 12%.

       88.    Analysts noted that the tremendous market opportunity of the positive

 results from the APHINITY study was a terrific lift for Roche. Bloomberg analyst

 Naomi Kresge explained: “The study was vital for Roche to defend its cancer

 franchise as Herceptin, the company’s second-best seller, faces its first competition

 from cheaper copies. The trial had a high hurdle to clear: since it was introduced

 in 1998, Herceptin has transformed treatment for women with an aggressive type

 of early breast cancer, essentially curing more than four out of five patients when

 used with chemotherapy after surgery. About 70% of Roche’s $6.8 billion in

 Herceptin revenue last year came from patients who might benefit from the




                                           30
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 31 of 81 PageID: 1586




 combination. Sales of Herceptin and Perjeta together could reach $9 billion by

 2021, analysts estimated before the study went public.” (Emphasis added).

       89.    Analysts and investors, like Defendants, were well aware that the

 APHINITY trial had to show a strong clinical benefit in order for it to be

 considered a success. As a Jeffries analyst explained: “Current Herceptin

 monotherapy treatment is already highly successful and represents a high hurdle to

 beat which makes the positive ‘Aphinity’ outcome all the more impressive.”

 (Emphasis added). The analyst went on to note “…for the Perjeta/Herceptin

 combination to become widely used as a new standard of care, we will likely need

 to see a strong clinical benefit demonstrated by the data, as well as the statistically

 significant benefit.”

       90.    Investors’ and analysts’ positive reactions to the March 2 press release

 demonstrate the unmistakable message Defendants conveyed in issuing it: that the

 APHINITY study was a success and that its results meant that the

 Perjeta/Herceptin combination would be prescribed by physicians treating patients

 with HER2-positive breast cancer after surgery.

       91.    Defendants insisted that presentation of the full results from the

 APHINITY study would have to await the June ASCO conference, but assured the

 market that the results were “terrific” and that the data from the study was

 “clinically meaningful.”

                                           31
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 32 of 81 PageID: 1587




       92.   Defendant O’Day discussed the results of the APHINITY study on

 Roche’s April 27, 2017 first quarter investor conference call (the “1Q 2017

 Investor Call”). O’Day stated: “And with the APHINITY trial, you see now that

 chart nicely filled out, essentially with one medicine in combination has been able

 to improve the standard of care systematically across metastatic, neoadjuvant

 and now adjuvant. APHINITY met its primary endpoint of reducing the risk of

 recurrence of invasive disease or death compared to Herceptin and chemo alone.

 And this is really I think terrific news for patients because we’re really talking

 about a curative setting here with early breast cancer. We are really looking

 forward to presenting the results to you at ACSO….Based on the APHINITY

 results, I mean, we can absolutely be confident to continue to grow this franchise

 through the introduction of biosimilars, which will start in Europe in the second

 half of this year.” (Emphasis added). Accordingly, O’Day assured the market that

 the APHINITY study outcome was “terrific news” and that the improvement that

 Perjeta brought to breast cancer patients when used in an adjuvant setting would

 provide Roche with the market opportunity necessary to thwart erosion in the

 Company’s sales growth from biosimilar competition.

       93.   On the 1Q 2017 Investor Conference Call Defendant O’Day fielded

 questions from analysts about the APHINITY study:

       Q: I know you don’t want to say much on APHINITY ahead of
       ASCO, but hoping I can get your level of confidence from the
                                         32
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 33 of 81 PageID: 1588




       robustness of the results in another way because, as you know,
       there’s lots of debate about the magnitude and the benefit and that
       sort of thing. So consensus currently models peak Perjeta sales of
       around CHF5 4.5 billion. As a reference of course, Herceptin
       currently falls around CHF 7 billion a year. I’m hoping you can give
       us some indication whether you think those out-year numbers seem
       reachable or could they be too high or low.

       94.    O’Day responded, assuring investors that while the full results could

 not be divulged until the ACSO conference, the results were clinically meaningful

 and demonstrated a clinically meaningful reduction in the recurrence of disease in

 patients treated with the Perjeta/Herceptin combination:

       So yeah, you’re right. I mean, obviously for the sake of the
       cooperative group, for our sake, for the sake of ASCO, we have to
       really wait until ASCO to get into the details. But suffice it to say that
       we think this is the data we filed, where we think the data shows a
       reduction in risk recurrence in invasive breast cancer and we think
       they’re clinically meaningful. I think that’s about as much as I’m
       going to open the envelope on today until you see the additional data.
       (Emphasis added).


 O’Day additionally reassured the market that the use of Perjeta in an adjuvant

 setting would thwart biosimilar competition because Perjeta now showed a

 “significant increase in the standard of care” in “all the indications”:

              ..[A]s we look forward at the HER2 franchise, we consider
       that—we’re still going to compete on Herceptin. I mean, that doesn’t
       go away. We’ve now got Perjeta showing significant increase in the
       standard of care and all the indications at a 2x price. It doesn’t take
       a lot of faith to suggest and to be convinced that we can grow this

 5
  “CHF” indicates Swiss Francs. 1 CHF equals approximately $1.07, presently.
 During the Class Period on average, 1 CHF was equal to approximately $1.03.
                                           33
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 34 of 81 PageID: 1589




       franchise through the biosimilar erosion, particularly because,
       remember, the biosimilar erosion curve is not happening in one year,
       but it’s happening over multiple years…it enters first in Europe and
       enters in the U.S. And of course, how it enters will allow us to make
       sure that we can have sufficient time to get the update on Perjeta
       around the globe. (Emphasis added).

       The Individual Defendants and Corporate Executives Sell Over $13

       Million in Roche Securities Over the Next Three Months

       95.   Beginning on March 3, 2017, just one day after Defendants issued the

 press release misleadingly touting positive results for the APHINITY study,

 executive members of Roche’s board of directors began selling shares of Roche on

 the Swiss Exchange (the “SIX”).

       96.   For issuers listed on the SIX (Swiss Exchange), executive

 management must submit transaction records for all purchases and sales of the

 issuer’s securities to the SIX. These records are available on the OTC Markets

 website.

       97.   Trading on the SIX is regulated by Switzerland’s Federal Act on

 Financial Market Infrastructures and Market Conduct in Securities and Derivatives

 Trading (FMIA). The SIX Swiss Exchange Listing Rules (“SIX Listing Rules”)

 govern the listing of equity securities on the SIX. Article 56 of the SIX Listing

 Rules governs the disclosure of management transactions. (See SIX Listing Rules

 at pages 18-19 attached hereto as Exhibit 1). Article 56 states that an issuer whose

 securities have their primary listing on the SIX must ensure that members of the
                                         34
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 35 of 81 PageID: 1590




 board of directors and its executive committee report transactions in the issuer’s

 equity securities or related financial instruments to the issuer. (See Exhibit 1,

 Article 56 par.2). This notification to the issuer, here Roche, must contain the

 name of the person responsible for the transaction, as well as other information

 such as the type of transaction and the value of the transaction. (See Exhibit 1,

 Article 56 par. 4). The issuer must then report that information to the SIX, except

 that the issuer is not required to report the name of the person responsible for the

 transaction. Accordingly, the records containing the Class Period insider sales

 available on the OTC Markets website do not contain the names of the individual

 executing the transaction.

       98.    Roche securities (non-voting equity securities and bearer shares) are

 traded on the SIX under the symbols RO (bearer shares) and ROG (non-voting

 equity securities). While the published notifications of management transactions on

 the SIX do not list the names of the specific individual who executed the

 transaction they do indicate whether the individual was a member of the Corporate

 Executive Committee.

       99.    During the Class Period there were six members of Roche’s corporate

 Executive Committee: Defendant Schwan, Defendant O’Day, Defendant Hippe,

 Defendant Keller, non-Defendant Diggelmann, and non-Defendant Wilbur. Each

 of these individuals was aware of the complete results and data from the

                                         35
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 36 of 81 PageID: 1591




 APHINITY study on or before March 2, 2017 and understood its implications for

 Roche’s sales, profits and share price.

        100. While in possession of this material non-public information, these

 insiders sold over $13.1 million worth of Roche securities at artificially inflated

 prices.

        101. As part of its compensation package, Roche issued Stock-Settled

 Stock Appreciation Rights (S-SARs) to certain directors, management and

 employees. The S-SARs give employees the right to receive non-voting equity

 securities reflecting the value of any appreciation in the market price of the non-

 voting equity securities between the grant date and the exercise date. The S-SARs

 have a seven-year duration and vest on a phased basis over 3 years. (See Roche’s

 2016 Finance Report, page 94, attached hereto as Exhibit 2). According to Exhibit

 2, each year’s S-SAR grant is made at a specific strike price equal to the market

 price on the date of grant, and has a specific expiration date for the S-SAR grant.

        102. Roche’s 2016 Finance Report indicates the total number of S-SAR’s

 held by each of the Individual Defendants and members of the Corporate

 Executive Committee as of December 31, 2016 and the year of grant, strike price

 and expiration date. (See Roche 2016 Finance Report page 153, attached hereto as

  Exhibit 2). The 2016 Finance Report also indicates the number of S-SAR’s issued

  to each of the Individual Defendants and members of the Corporate Executive

                                           36
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 37 of 81 PageID: 1592




 Committee in 2016. (See Id.) Likewise, Roche’s 2017 Finance Report indicates

 the total number S-SAR’s held by each of the Individual Defendants and members

 of the Corporate Executive Committee as of December 31, 2017, by year of grant,

 and the number of S-SARs issued to each of the Individual Defendants and

 members of the Corporate Executive Committee in 2017.         (See Roche 2017

 Finance Report, page 157, attached hereto as Exhibit 3).

       103. The chart in Table 1 below shows the number of S-SARs held by the

 members of Roche’s Corporate Executive Committee as of the 2016 year-end and

 as of the 2017 year-end as well as the amount of S-SAR’s issued to each of those

 individuals in 2017. Accordingly, the number of S-SARs sold by each individual

 in 2017 can be determined by subtracting the number of S-SARs held by the

 individual as of the 2017 year-end from the number of S-SARs held by the

 individual as of the 2016 year-end and then subtracting the number of S-SARs

 issued to the individual in 2017.

       104. As noted above, while the published notifications of management

 transactions on the SIX do not list the names of the specific individual who

 executed the transaction they do indicate whether the individual was a member of

 the Corporate Executive Committee. These transaction records also indicate the

 type of rights sold and provide under “further transaction details” whether the

 transaction was an “exersale” of Roche Stock-Settled Stock Appreciation Rights.

                                         37
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 38 of 81 PageID: 1593




 For transactions involving S-SARs the number of S-SARs is listed, as this number

 is different from the equivalent number of shares sold. For sales of S-SARs, the

 strike price and expiry date are listed, providing further information as to the

 identification of the seller.

        105. The transaction records evidencing all of the Class Period insider sales

 of Roche S-SARs are attached hereto as Exhibit 4. These are the only insider sales

 of S-SAR’s that took place during the entirety of 2017.

        106. The chart in Table 1 indicates whether the insider transaction was for

 the sale of S-SARs and indicates the number of S-SARs sold per the transaction

 records in Exhibit 4. Based upon the information from the 2016 and 2017 Roche

 Finance reports which indicates the number of S-SARs each of the insiders sold in

 2017, and the transaction records evidencing those sales, it is apparent that

 Defendants Schwan, Hippe, O’Day and Keller executed these S-SAR sales during

 the Class Period because the number of S-SARs in the transaction records in

 Exhibit 1 matches the number of S-SARs sold in 2017 per the information

 contained in Roche’s Finance Reports6.


 6
   This is true for the transactions for all of the Individual Defendants except for Keller. Based
 upon the transaction records filed on the OTC Marketplace website Keller reported sales of only
 15,000 S-SARs in 2017, whereas the information in the Roche Finance Reports shows that he
 sold 41,000 S-SARs in 2017. Roche must have failed to report 26,806 S-SARs that Keller sold
 during 2017. Because Diggelmann and Wilbur did not sell any S-SARs during 2017, the 15,000
 S-SARs sale on 3/5/23017 had to be Keller’s because Keller was the only member of the
 Corporate Executive Committee to own 15,000 S-SARs with a strike price of CHF157.50 and
 expiry date of March 2019. Keller therefore sold an additional 26,806 S-SARs during 2017 that
                                                38
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 39 of 81 PageID: 1594




          [Table 1]

 Individual                 Total S-SARs    Total S-SARs         S-SARs     S-SARs sold in
 Defendant/Corp. Exec.         Held as of      Held as of       Issued in        2017 Per
 Committee Member             12/31/2016      12/31/2017            2017    Roche Finance
                                                                                  Reports
 Schwan                           275,439         319,443         85,476           41,472
 Diggelmann                       109,050         136,836         27,786                 0
 Hippe                            110,187         115,788         34,191           28,590
 Keller                           118,303         108,549         32,052           41,806
 O'Day                            148,920         166,605         53,424           35,739
 Wilbur                            31,973          48,005         16,032                 0

 Seller        Date   of      # of SSARs       ROG share     Proceeds in
               Sale        Sold Per OTC         equivalent         CHF
                             Transaction
                                 Records
 Schwan        5/10/2017           41,472            8,190      2,129,400
 Hippe         3/5/2017            28,590            5,476      1,423,760
 Keller        3/3/2017            15,000            5,983      1,555,580
 O'Day         3/5/2017            35,739            6,834      1,776,840
 Total                            120,801           26,483      6,885,580
 In Dollars                                                  $7,092,147.4



          107. In addition, the Roche 2017 Finance Report indicates the number of

 (bearer) shares as well as the number of non-voting equity securities held by each

 Individual Defendant and Member of the Corporate Executive Committee at the

 2016 year and at the 2017 year end. A chart detailing this information is found at

 the top of page 157 of the Roche 2017 Finance Report, attached hereto as Exhibit

 3. Based upon this information, Defendant Schwan, in addition to his sales of S-


 may have been sold during Class Period. However, this is not determinable without discovery
 because Roche violated SIX regulations by failing to timely report the transactions.
                                             39
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 40 of 81 PageID: 1595




 SARs, sold 2,796 Roche non-voting equity securities in 2017. The average price

 of Roche shares on the SIX during the Class Period was approximately 260 CFH

 per share, or $267.80. Accordingly, the proceeds of Schwan’s sale of 2,796 non-

 voting equity securities during the Class Period is $748,769.

       108. In addition to the four insider transactions involving sales of S-SARs

 during the Class Period, which reaped Defendants proceeds of approximately $7.1

 million, six additional insider sales of Roche securities occurred during the Class

 Period. These six management transactions which the Individual Defendants were

 required to report to Roche and which Roche was require to publish on the SIX are

 available on OTC Markets website are attached hereto as Exhibit 5. Once again,

 while these transactions do not list the names of the specific individual who

 executed the transaction they do indicate whether the individual was a member of

 Roche’s Corporate Executive Committee. Each of the transactions in Exhibit 5

 indicates that the sale was executed by a member of the Corporate Executive

 Committee. In addition, these are the only sales of Roche securities (that are not S-

 SARs) that took place during the entirety of 2017 based upon the transaction

 records available on the OTC Markets website that Roche was required to publish.

       109. The chart in Table 2 below shows all of the insider sales of Roche

 securities by members of the Corporate Executive Committee during the Class




                                          40
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 41 of 81 PageID: 1596




 Period and the type of rights that were sold (i.e. S-SARs, bearer shares or other

 securities).




        [Table 2]

     Date       Price in Swiss Francs Shares Type of Rights Number of S-SARs Seller if known

     3/3/2017              1,567,546 5,983      S-SAR                 15,000     Keller

    3/29/2017                684,288 2,673 Other Securities

    3/30/2017              1,164,612 4,514 Other Securities

     5/3/2017                  2,385      9 Bearer Shares



                                               41
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 42 of 81 PageID: 1597




     5/3/2017       1,448,679.40 5,476      S-SAR            28,590    Hippe

     5/3/2017       1,808,310.80 6,834      S-SAR            35,739    O'Day

     5/2/2017         328,174.75 1,249 Bearer Shares

     5/2/2017          2,849,012 10,876 Other Securities

    5/10/2017         730,057.50 2,742 Bearer Shares

    5/10/2017       2,186,691.30 8,190      S-SAR            41,472    Schwan

 Total CHF          12,769,757   48,546                     120,801

 Total Dollars    $ 13,152,849




        110. As indicated by the chart in Table 2 above, members of Roche’s

 Corporate Executive Committee sold a total of approximately $13.1 million in

 Roche securities during the Class Period. Of those securities, $7,092,147.4 in

 proceeds are attributable to sales of S-SARs held by the Individual Defendants

 (See Table 1 above) and approximately $748,769 in proceeds are attributable to

 additional non-voting equity securities that Defendant Schwan sold.           The

 remaining $5,311,933 in proceeds are attributable to sales of securities held by

 members of the Corporate Executive Committee. However the limited information

 provided in Roche’s Finance Reports and the information in the records of

 management transactions in Exhibits 4 and 5 do not indicate which specific

 individuals executed the remaining $5,311,933 in sales.



                                           42
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 43 of 81 PageID: 1598




          111. These ten suspiciously timed insider stock sales- which began just one

 day after issuance of the false and misleading March 2 press release and ceased

 about three weeks before the true study results were revealed at the ASCO

 conference- were not linked to the expiration of shares under a 10b5-1 trading

 plan. These sales were also suspiciously disproportionate in both the number of

 insider sales executed during this period as well as the proceeds received. In the

 same period a year earlier, there was only one insider sale valued at around 2

 million Swiss francs.7

          112. These insider sales were unusual in both timing and amount. In

 contrast to the ten insider sales by members of Roche’s Corporate Executive

 Committee during the Class Period totaling $13.1 million there were only 3 insider

 sales by members of Roche’s Corporate Executive Committee in 2016 totaling

 under $5.7 million (less than half the value of the insider sales during the three

 month Class Period), and 3 insider sales by members of Roche’s Corporate

 Executive Committee in 2015 totaling under $2.9 million (less than one quarter of

 the value of the insider sales during the three month Class Period).

          113. By engaging in these insider sales Defendants illegally profited in

  these trades between March 2, 2017, the date of the misleading announcement of




 7
     Source: Wall Street Journal, August 14, 2017.
                                                 43
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 44 of 81 PageID: 1599




 the APHINITY study’s top-line results, and June 5, 2017, the date Roche

 announced the results of the full study presented at ASCO.

       ROCHE Presents the Full Details of the APHINITY Study at ASCO

       Shocking Clinicians and the Market

       114. On June 5, 2017, Roche revealed to the market the true results and

 data from the APHINITY study which demonstrated that addition of Perjeta after

 surgery showed less than a 1% benefit, barely passed the test of statistical

 significance, was not clinically meaningful, caused higher rates of diarrhea, and

 had serious implications for potential cardiac side effects.

       115. Roche’s June 5, 2017 press release revealed the following results from

 the APHINITY study:

       At three years, 94.1% of people treated with the Perjeta-based
       regimen did not have their breast cancer return compared to 93.2%
       treated with Herceptin and chemotherapy.


       ***
       At the time of the primary analysis, with median follow-up of 45.4
       months, the reduction in risk of invasive breast cancer recurrence with
       the Perjeta-based regimen was greatest in people with lymph node-
       positive (HR=0.77; 95% CI 0.62-0.96, p=0.019) or hormone receptor-
       negative disease (HR=0.76; 95% CI 0.56-1.04, p=0.085).1 At three
       years, among people with node-positive disease, 92.0% of people
       treated with the Perjeta-based regimen did not have their breast cancer
       return compared to 90.2% treated with Herceptin and chemotherapy,
       and iDFS rates in the hormone receptor-negative disease subgroup
       were 92.8% in the Perjeta-based arm and 91.2% in the Herceptin and
       chemotherapy arm.1 The number of events in both treatment arms


                                           44
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 45 of 81 PageID: 1600




        was low in people with node-negative disease, where no benefit with
        the Perjeta-based regimen was detected at this time.

        (Emphasis added).

        116. Accordingly, the results from the APHINITY study show that among

 the entire patient population the rate of cancer recurrence in patients treated with

 Perjeta after 3 years was just 0.9% less than the rate of cancer recurrence in

 patients not given Perjeta after three years. This meant that Perjeta provided no

 meaningful clinical benefit to breast cancer patients after surgery.

        117. Analyst Adam Feuerstein noted that the “p value” demonstrated by

 the trial was 0.045, within a “hair” of failing the test for statistical significance.

        118. Worse yet, this entire purported improvement in the rate of cancer

  recurrence was attributable to one subgroup within the trial, patients with lymph

 node positive status. Accordingly, Roche’s claim that the addition of Perjeta

 showed statistically significant improvement in disease-free survival was

 misleading as it was driven entirely by one subset of patients in the trial.

        119. Additionally, while Roche claimed that “no new safety signals were

  identified” in the group of patients treated with Perjeta, the addition of Perjeta was

  associated with a higher rate of diarrhea: 71.2% of patients in the Perjeta group

  experienced grade 1 or 2 diarrhea whereas only 45.2% of patients in the placebo

  group did.    Diarrhea in cancer patients can often lead to hospitalization and

  complications. Worse yet, primary cardiac events occurred in 17 patients in the
                                             45
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 46 of 81 PageID: 1601




 Perjeta group compared to 8 patients in the placebo group. 15 patients in the

 Perjeta group experienced Class III or IV heart failure and substantial decrease in

 left ventricular ejection fraction, compared with 6 in the placebo group. Further,

 the rate of patient discontinuation due to adverse events was 1.1 percentage points

 higher in the group of patients treated with Perjeta compared to those treated with

 placebo.

       120. On this news, Roche ADS fell by $1.76 per share or approximately

 5.12% from its previous closing price to close at $32.61 per share on June 5, 2017,

 damaging investors. The volume of trading in Roche ADS on June 5, 2017 was

 nearly seven and a half times the volume of the prior trading session. This stock

 price decline wiped out the prior gains from Defendants’ March 2 press release

 which misleadingly touted positive results from the APHINITY study.

       121. In the wake of this news, media outlets commented on the

 disappointing results. A June 5 article in the Financial Times stated “Roche’s

 hopes of protecting its $7bn breast cancer franchise with a new drug cocktail were

 dealt a blow after a large trial showed the combination was only marginally better

 than an older medicine made by the company.”

       122. The article went on to note the marginal 0.9 percentage point

 difference: “After three years, 94.1 per cent of patients taking the cocktail were

 disease-free, versus 93.2 per cent of those on Herceptin alone, according to the

                                         46
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 47 of 81 PageID: 1602




 data, which were presented at the world’s largest cancer meeting on Monday.”

 The President of ASCO, Dr. Daniel Hayes was quoted in the article, commenting

 on the severe adverse side effects as well as the costs of the combination of the two

 drugs: “Dr. Hayes said oncologists might refrain from using the new combination

 not just for cost reasons, but also because Perjeta causes severe diarrhoea in some

 patients. In the clinical trial, roughly one in 10 patients experienced grade three

 diarrhoea, which means a person can struggle to control their bowel movements

 and may need to be treated in a hospital or clinic. ‘I hope we’ll be thoughtful

 about how we use Perjeta — without causing unnecessary diarrhoea, and without

 breaking the bank,’ he said.”

        123. Bloomberg likewise noted the costs of the drug combination and that

 the trial barely showed a statistically significant difference in disease free survival

 between the two groups: “Roche Holding AG’s new breast cancer combination

 therapy barely outperformed a current gold-standard drug for the disease -- the

 company’s own decades-old Herceptin -- in its latest study…. Adding Roche’s

 new medicine Perjeta to Herceptin -- which could double the current monthly cost

 of $6,100 -- resulted in about 1 percentage point of improvement in the proportion

 of women who lived at least three years without tumors returning. For patients

 with less severe cancer, where tumors hadn’t spread to the lymph nodes, Perjeta

 didn’t help at all.”

                                           47
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 48 of 81 PageID: 1603




        124. Additionally, Roche’s bad news was good news for its rival Puma

 Biotech, (whose stock had fallen when Defendants misleadingly touted the positive

 results of the APHINITY study in the March 2 press release): “[s]hares of rival

 Puma Biotechnology Inc. jumped 11 percent to $90.70. The underwhelming Roche

 data could benefit Puma, which also has an experimental drug used in addition to

 Herceptin.”

        125. The harsh reaction by oncologists- the ultimate decision-makers as to

 whether to prescribe Perjeta in an adjuvant setting- confirms that for all practical

 purposes, the study’s results were anything but positive.

        126. In an article by Dr. Kathy D. Miller published in the New England

 Journal of Medicine, entitled “Questioning Our APHINITY for More,” Dr. Miller

 explained: “A determination of clinical significance is necessarily more nuanced

 than the hard numbers that determine statistical significance.” In other words,

 while the APHINITY study (barely) showed a statistically significant difference

  between the two groups of patients, the results were not clinically meaningful. Dr.

  Miller highlighted the toxic effects associated with Perjeta, something Defendants

  misleadingly omitted from their March 2 press release announcing the study’s top-

  line results: “The short-term and long-term toxic effects associated with the

  incorporation of pertuzumab [Perjeta] into treatment are not inconsequential.

  Increases in diarrhea and rash during therapy were expected, but although

                                          48
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 49 of 81 PageID: 1604




 troublesome, they rarely led to treatment discontinuation. However the potential

 increase in cardiac toxic effects, with their attendant long-term consequences

 requires greater attention.”   Dr. Miller unequivocally concluded: “The toxic

 effects (and cost) are too great for too many to benefit too few.” (Emphasis

 added).

       127. Oncologists in attendance at the ASCO conference, where Roche

 presented the results from the APHINITY study, confirmed that clinicians would

 not prescribe Perjeta in an adjuvant setting based on the results of the APHINITY

 study. Dr. William Sikov, from the Program in Women’s Oncology at the Women

 and Infants Hospital of Rhode Island and Associate Professor of Medicine at the

 Alpert Medical School of Brown University, commented on the marginal benefit

 compared to the high cost of adding Perjeta: “To treat 100 patients with

 pertuzumab [Perjeta] on top of standard therapy would cost $10 million dollars.

 With a 2% improvement, this means paying $5 million for each patient who does

 not recur, and the study will never demonstrate a survival advantage. I can think

 of a lot better things to do with $5 million [of health-care dollars],” Dr. Sikov

 commented. Dr. Sikov continued: “The problem is that we don’t live in utopia,

 where treatments have no financial or toxicity costs… Until we have more robust

 clinical or biologic indicators for which patients are going to benefit from these

 treatments, it would be irresponsible to add these to our standard regimens for a

                                        49
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 50 of 81 PageID: 1605




 wide range of patients who are at slightly higher risk. These are patients who do

 very well with standard therapy.” (Emphasis added).

        128. Renowned Oncologist Dr. Steven Vogl, who is affiliated with

 Montefiore Medical Center in New York City and White Plains Hospital,

 published a detailed article in the ASCO Post stating that the data from the

 APHINITY study did not show a statistically significant benefit: “The proper

 interpretation of these data is that distant events may be delayed or prevented by

 adding pertuzumab [Perjeta], but so far this benefit is not statistically significant,

 nor has a significant improvement in distant disease-free survival been reported

 (there will be some deaths without prior distant disease, usually not due to the

 breast cancer itself).” Dr. Vogl concluded: “So far, pertuzumab [Perjeta] has not

 improved overall survival at all, nor has it reduced distant relapses to a

 statistically significant extent…Except in situations of extraordinary risk (HER2-

 porisive cancer that is locally advanced or with massive matted axillary nodes), the

 argument for recommending adjuvant pertuzumab are weak, and those for

 investing the huge resources demanded to pay for it are even weaker…”

 (Emphasis added).

        129. Despite the consensus by Oncologists that the study was a

  disappointment, Jose Baselga spoke at ASCO telling analysts that the critiques

  were “weird” and “strange.”

                                          50
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 51 of 81 PageID: 1606




        130. Analysts responded harshly to news of the APHINITY study results,

 lowering their forecasts and price targets for Roche securities. Analyst Liberium’s

 comment confirms the false and misleading nature of Defendants’ March 2 press

 release, in which he said: “[t]his was not the result that we or consensus were

 looking for, particularly given the positive update in March and the powering of

 the trial”.

        131. Credit Suisse removed Roche from its “Focus List” stating “[w]e

 remove Roche from the Credit Suisse Focus List following disappointing headline

 APHINITY data on the efficacy of the Perjeta/Herecptin combination in HER2+

 breast cancer…We no longer see the risk/reward profile as acceptable for a Focus

 List stock”

        132. The day after Roche revealed the true results from the APHINITY

 study HSBC cut its forecast and price target, commenting on the implications of

 the study results: “APHINITY data a disappointment...The primary efficacy end-

 point, the difference in invasive disease-free survival just hit statistical significance

  [ ]… The weak APHINITY data have bigger implications than Perjeta not being

  included with Herceptin in the standard of care on HER2+ve breast cancer. If

  APHINITY had been more positive, it would at least have given Roche the chance

  to bundle Herceptin and Perjeta in the adjuvant setting and set a competitive price

  in light if imminent biosimilar competition. That opportunity is now gone, leaving

                                            51
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 52 of 81 PageID: 1607




 the HER2 breast cancer franchise more exposed to biosimilar competition.”

 (Emphasis added).



       133. The same day Kepler Cheveux likewise lowered its price target for

 Roche, noting not only the marginal results from the study but the costs and safety

 risks of adding Perjeta to adjuvant treatment:

       The disappointing APHINITY results at ASCO yesterday mean
       Perjeta in adjuvant will likely only be used in a minority of high-risk
       patients…The absolute incremental benefit provided by Perjeta was to
       prevent cancer recurring in just 0.9% of women in the study. This is
       lower than the markets, and we, had imagined. As we highlighted
       before, this would imply a treatment cost of up to USD7m per cancer
       recurrence prevented across the whole study population (which was
       already enriched with high-risk patients with node-positive
       cancers)…To add to low efficacy, another concern is that the safety
       of adding Perjeta is not as benign as we had thought. Cardiac issues
       are a meaningful concern: heart failure of cardiac death in 0.7% of
       patients on Perjeta (vs. 0.3% on the control arm, borderline
       significant) is a disincentive for lower-risk patients to get Perjeta.
       Additionally, 10% of patients saw severe (grade >=3 diarrhoea
       (versus 4%): another reason not to use Perjeta.”

       ***
       “universal usage of Perjeta across the adjuvant HER2 population is
       not going to happen…We think pressure from biosimilars will start
       to dominate more of market thinking on Roche. Roche has been
       clear that future margin expansion depends on the pipeline really
       delivering, but APHINITY has not.”

       (Emphasis added).




                                          52
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 53 of 81 PageID: 1608




        134. Indeed, the given the true results of the APHINITY study, sales of

 Perjeta in the adjuvant setting did not increase, and revenues from a

 Herceptin/Perjeta combination did not offset lost revenues from Herceptin due to

 biosimilar competition in Europe, where a Herceptin biosimilar was already on the

 market. In reporting on Q3 2017 a SeekingAlpha report stated: “HER2 franchise

 sales (Herceptin, Perjeta and Kadycycla) were CHF 1.4% lower than consensus,

 driven by a weak performance of Herceptin in Europe and Perjeta. It’s worth

 noting that there hasn’t been any acceleration of the growth trajectory for

 Perjeta after the disappointing results from the Phase III trial APHINITY,

 assessing the benefits of adding Perjeta to Herceptin in adjuvant HER2-positive

 breast cancer.” (emphasis added).

        135. Nearly all of the other conference participants concluded that the

  Study results were disappointing and were not clinically meaningful. It was not

  until after the close of the Class Period that Dr. Baselga’s positive statements

  touting the Study results at the June 2017 ASCO conference made sense. He had

  been bought and paid for by Roche.

        136. On September 8, 2018 the New York Times, in collaboration with the

  nonprofit journalism organization ProPublica, published an article entitled “Top

  Cancer Researcher Fails to Disclose Corporate Financial Ties in Major Research

  Journals.” The article revealed that Dr. Jose Baselga, the Chief Medical Officer at

                                          53
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 54 of 81 PageID: 1609




 Memorial Sloan Kettering Cancer Center in New York failed to disclose millions

 of dollars in payments from drug and health care companies, Roche most

 prominent among them. The article went on to state:

       At a conference this year and before analysts in 2017, he put a
       positive spin on the results of two Roche-sponsored clinical trials that
       many others considered disappointments, without disclosing his
       relationship to the company. Since 2014, he has received more than
       $3 million from Roche in consulting fees and for a stake in a company
       it acquired

       ***

       Among the most prominent relationships that Dr. Baselga has often
       failed to disclose is with the Swiss pharmaceutical giant Roche and its
       United States subsidiary Genentech. In June 2017, at the annual
       meeting of the American Society of Clinical Oncology in Chicago,
       Dr. Baselga spoke at a Roche-sponsored investor event about study
       results that the company had been counting on to persuade oncologists
       to move patients from Herceptin- which was facing competition from
       cheaper alternatives—to a combination treatment involving Herceptin
       and a newer, more expensive drug, Perjeta. The results were so
       underwhelming that Roche’s stock fell 5 percent on the news. One
       analyst described the results as a “lead balloon,” and an editorial in
       the New England Journal called it a ‘disappointment.’ Dr. Baselga,
       however, told analysts that the critiques were ‘weird’ and ‘strange.’

       137. The article noted that Dr. Baselga improperly concealed that his ties to

 Roche went beyond serving as a trial investigator in the APHINITY study. The

 article also revealed that in 2014 Roche acquired Seragon, a cancer research

 company that Baselga owned a stake in, for $725 million. Baselga received more

 than $3 million in 2014 and 2015 for his stake of the company. With respect to his

 failure to follow financial disclosure rules set by the American Association for
                                         54
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 55 of 81 PageID: 1610




 Cancer Research he stated “I acknowledge that there have been inconsistencies,

 but that’s what it is.” ASCO said that it would conduct an internal review of

 Baselga’s disclosures and refer the findings to a panel.

        138. Several days after the New York Times article broke Baselga resigned

 as chief medical officer of Memorial Sloan Kettering, where he had been paid a

 salary of $1.5 million in 2016.

        139. The Chairman of the Board of Memorial Sloan Kettering privately

 told the hospital’s staff that Baselga had “crossed the line” and “gone off the

 reservation” in his outside dealing with pharmaceutical companies.

        140. The American Association for Cancer Research also forced Baselga

  resign from his post as editor-in-chief of its medical journal Cancer Discovery

  because he “did not adhere to the high standards” of conflict of interest disclosures

  that the group expects.

        141. Baselga was forced to correct his disclosures with ASCO. ASCO

  stated that Baselga’s participation in future meetings would be contingent upon it

  first reviewing his presentation slides and that his sessions would be monitored for

  evidence of bias. ASCO also said if Baselga again failed to disclose his financial

  relationship he would be barred from participating in ASCO sponsored meetings

  for two years.




                                           55
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 56 of 81 PageID: 1611




       142.    Underscoring the misleading nature of discussing the APHINITY

 Study while failing disclose Roche’s financial ties to Baselga, on October 18, 2018

 the New England Journal of Medicine published a correction, correcting the

 inaccuracies in the publication of the APHINITY Study. The Journal’s correction

 stated that the article on the APHINITY Study should have included a statement

 disclosing that Dr. Baselga received “personal and other fees” from

 Roche/Genentech (among others). The Editor’s note states: “Dr. Baselga failed to

 disclose his multiple, substantial financial associations, which are now apparent in

 the updated disclosure forms.         When we learned of this breach of trust, we

 conveyed our concerns to Dr. Baselga’s institution, Memorial Sloan Kettering

 Cancer Center.”

       143. In a New York Times article, Marcia Angel, a faculty member at

 Harvard Medical School and former Editor in Chief of the New England Journal of

 Medical, commented on the dangers of nondisclosure of conflicts of interest and

 how payments by pharmaceutical companies to clinical researches infects the

 accuracy of clinical study results:

       There’s good evidence that drug company involvement biases
       research in ways that are not always obvious, often by suppressing
       negative results. A review of 74 clinical trials of antidepressants, for
       example, found that 37 of 38 positive studies — that is, studies that
       showed that a drug was effective — were published. But 33 of 36
       negative studies were either not published or published in a form that
       conveyed a positive outcome. Bias can also be introduced through the
       design of a clinical trial. For example, the sponsor’s drug may be
                                            56
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 57 of 81 PageID: 1612




       compared with another drug administered at a dose so low that the
       sponsor’s drug looks more powerful. Or it can be compared with a
       placebo, when the relevant question is how it compares with an
       existing drug. In short, it’s often possible to make clinical trials come
       out the way you and your sponsors want.

       144. Dr. Angel provided an example from her personal experience as editor

 at the New England Journal of Medicine illustrating how financial ties between

 pharmaceutical companies and clinical researchers can lead to publication of

 misleading and inaccurate study results:

       I was an editor of The New England Journal of Medicine for over two
       decades, and was there in 1984 when we became the first major
       medical journal to institute a policy that required authors of research
       articles to disclose all financial ties to companies that could be
       affected by their research. We had become aware that academic
       researchers were receiving large payments from drug companies and
       that it was distorting their work. For example, I once phoned the
       senior author of a paper submitted to us to ask why he had neglected
       to mention the side effects of a potent new drug he was testing.
       Without any apparent embarrassment, he said that the sponsor
       wouldn’t let him. We didn’t publish the paper, but another journal did.
       145.



                       Materially False and Misleading Statements

       146. The Class Period begins on March 2, 2017. By that time Defendants

 had the complete results from the APHINITY study, including all of the study data

 and a complete statistical analysis of the study data.

       147. On March 2, 2017 Roche issued a press release entitled “Phase III

  APHINITY study shows Roche’s Perjeta® regimen helped people with an
                                            57
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 58 of 81 PageID: 1613




 aggressive type of early breast cancer live longer without their disease returning

 compared to Herceptin® and chemotherapy.” The press release stated in pertinent

 part:


         Phase III APHINITY study shows Roche’s Perjeta® regimen
         helped people with an aggressive type of early breast cancer live
         longer without their disease returning compared to Herceptin®
         and chemotherapy



         •   Perjeta plus Herceptin and chemotherapy showed a statistically
             significant improvement in invasive disease-free survival (iDFS)
             for people with HER2-positive early breast cancer (eBC)
             compared to Herceptin and chemotherapy alone
         •   Data will be discussed with health authorities, including the US
             Food and Drug Administration (FDA) and European Medicines
             Agency (EMA)

         Roche (SIX: RO, ROG; OTCQX: RHHBY), the Breast International
         Group (BIG), Breast European Adjuvant Study Team (BrEAST) and
         Frontier Science Foundation (FS) today announced positive results
         from the phase III APHINITY study. The study met its primary
         endpoint and showed that adjuvant (after surgery) treatment with
         the combination of Perjeta® (pertuzumab), Herceptin®
         (trastuzumab) and chemotherapy (the Perjeta-based regimen)
         achieved a statistically significant reduction in the risk of
         recurrence of invasive disease or death (invasive disease-free
         survival; iDFS) in people with HER2-positive early breast cancer
         (eBC) compared to Herceptin and chemotherapy alone. The safety
         profile of the Perjeta-based regimen was consistent with that seen in
         previous studies1, and no new safety signals were identified. Full
         results from the APHINITY trial will be presented at an upcoming
         medical meeting in 2017.

         (Emphasis added).


                                          58
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 59 of 81 PageID: 1614




       148. The March 2 press release also described Roche and its study partners.

 In describing the Breast International Group (BIG) the press release stated that

 “BIG is a not-for-profit organization for academic breast cancer research groups

 from around the world, based in Brussels Belgium. Global collaboration is crucial

 to make significant advances in breast cancer research…Therefore, BIG facilitates

 breast cancer research at an international level, by stimulating cooperation between

 its members and other academic networks, and collaborating with, but working

 independently from, the pharmaceutical industry.           (Emphasis added). This

 demonstrates that Roche fraudulently pointed to BIG’s excellent reputation for

 reliable and independent clinical research to persuade investors that the Study

 results were strong, when in reality they were not.

       149. The March 2 press release was materially false and misleading for the

 following reasons: (i) while the study technically met its endpoint it did not also

 show that adjuvant treatment with Perjeta, Herceptin and chemotherapy achieved a

 statistically significant reduction in the risk of recurrence of invasive disease-free

 survival in people with HER2-positive early breast cancer compared to Herceptin

 and chemotherapy alone because: a) the results barely met the test for statistical

 significance, b) the entire purported improvement in the rate of cancer recurrence

 was attributable to only one subgroup within the trial, c) the improvement in

 patients given Perjeta was marginal overall and would not be considered clinically
                                          59
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 60 of 81 PageID: 1615




 significant by the medical community and prescribers; and (ii) new safety signals

 (i.e. dangers) were in fact identified because: a) the group of patients treated with

 Perjeta experienced significantly higher rates of diarrhea (1 in 10 patients with

 treated with Perjeta experienced severe diarrhea), which in cancer patients is

 dangerous and can lead to hospitalization, b) the group of patients treated with

 Perjeta experienced substantially higher incidents of primary cardiac arrest and

 heart failure, (c) the rate of patient discontinuation due to adverse events was 1.1

 percentage points higher in the group of patients treated with Perjeta compared to

 those treated with placebo. At the very least, Defendants were required to disclose

 that the overall difference in study patients treated with Perjeta compared to those

 treated with placebo was marginal, that the improvement inured only one

 subgroup, and that patients treated with Perjeta experienced higher rates of

 diarrhea and other adverse events in order to make the press release not materially

 false and misleading.     Additionally, Defendants were aware that the above

 statements were materially misleading because: (i) they were aware of the high bar

 for success of the APHINITY study; (ii) they were aware of analysts’ and the

 markets’ expectations and standards for the APHINITY study to be deemed a

 success, and were aware that the study results did not in fact meet those standards;

 and (iii) they were aware that once the true results of the study were made public




                                          60
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 61 of 81 PageID: 1616




 the reaction on the part of clinicians, analysts and investors would be

 overwhelmingly negative.

       150. The March 2 press release was materially false and misleading for the

 additional reason that it omitted to disclose that the author of the APHINITY study

 and clinical researcher on the Study, Jose Baselga, had a financial relationship with

 Roche such that Roche had made payments to him of over three million dollars.

 Roche’s undisclosed conflict of interest with Baselga and Baselga’s bias tainted the

 reliability of statements concerning the APHINITY Study and the Study itself.

 Roche was duty bound to disclose Baselga’s authorship and financial relationship

 with Roche in order to make the statements it did make concerning the APHINITY

 Study not misleading. Indeed, the New England Journal of Medicine’s publication

 of a correction to the Study based on Baselga’s failure to disclose his conflict of

 interest with Roche demonstrates that Defendants’ were duty bound to disclose this

 blatant conflict to prevent statements they did make about the APHINITY Study

 from misleading investors.

       151. The March 2 press release was materially false and misleading for the

 additional reason that it affirmatively represented Roche’s study partner, BIG, as

 “working independently from the pharmaceutical industry” but failed to disclose

 that Roche had made payments of over three million dollars to Jose Baselga, an

 executive member of BIG and collaborator and author of the APHINITY study.

                                          61
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 62 of 81 PageID: 1617




 Once Defendants touted the Study results by relying on the purported

 independence of BIG, Defendants were duty-bound to disclose this blatant conflict

 of interest to prevent their positive statements about the Study results from

 misleading investors.

       152. Defendant O’Day discussed the results of the APHINITY study on

 Roche’s April 27, 2017 first quarter investor conference call (the “1Q 2017

 Investor Call”). O’Day stated: “And with the APHINITY trial, you see how that

 chart nicely filled out, essentially with one medicine in combination has been able

 to improve the standard of care systematically across metastatic, neoadjuvant

 and now adjuvant. APHINITY met its primary endpoint of reducing the risk of

 recurrence of invasive disease or death compared to Herceptin and chemo alone.

 And this is really I think terrific news for patients because we’re really talking

 about a curative setting here with early breast cancer. We are really looking

 forward to presenting the results to you at ACSO….Based on the APHINITY

 results, I mean, we can absolutely be confident to continue to grow this franchise

 through the introduction of biosimilars, which will start in Europe in the second

 half of this year.” (Emphasis added). Accordingly, O’Day assured that market that

 the results of the APHINITY study outcome was “terrific news” and that the

 improvement that Perjeta brought to breast cancer patients when used in an




                                         62
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 63 of 81 PageID: 1618




 adjuvant setting would provide Roche with the market opportunity necessary to

 thwart erosion in the Company’s sales growth from biosimilar competition.

       153. O’Day additionally reassured the market that the use of Perjeta in an

 adjuvant setting would thwart biosimilar competition because Perjeta now showed

 a “significant increase in the standard of care” in “all the indications”:

       ..[A]s we look forward at the HER2 franchise, we consider that—
       we’re still going to compete on Herceptin. I mean, that doesn’t go
       away. We’ve now got Perjeta showing significant increase in the
       standard of care and all the indications at a 2x price. It doesn’t take
       a lot of faith to suggest and to be convinced that we can grow this
       franchise through the biosimilar erosion, particularly because,
       remember, the biosimilar erosion curve is not happening in one year,
       but it’s happening over multiple years…it enters first in Europe and
       enters in the U.S. And of course, how it enters will allow us to make
       sure that we can have sufficient time to get the update on Perjeta
       around the globe. (Emphasis added).


       154. The above statements Defendant O’Day made on the 1Q 2017

 Investor Conference Call were materially false and misleading because the results

 of the APHINITY trial did not “improve the standard of care” in the adjuvant

 setting due to the facts that: a) the National Cancer Institute defines “standard of

 care” as “treatment that experts agree is appropriate, accepted and widely used”; b)

 given this definition the APHINTY trial did not “improve the standard of care”

 because the study results only supported using the treatment in one subgroup of

 patients c) the results barely met the test for statistical significance; d) the entire

 purported improvement in the rate of cancer recurrence was attributable to only
                                            63
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 64 of 81 PageID: 1619




 one small subgroup within the trial and would not protect Herceptin sales from

 biosimilar competition; e) the improvement in patients given Perjeta was marginal

 overall and would not be considered clinically significant by the medical

 community and prescribers; and f) the group of patients treated with Perjeta

 experienced significantly higher rates of diarrhea (1 in 10 patients with treated with

 Perjeta experienced severe diarrhea), which in cancer patients can lead to

 hospitalization.    Further, the APHINITY study results did not support

 “contin[uing] to grow this franchise [the HER2 franchise] through biosimilar

 competition” because due to the dismal results of the APHINITY study doctors

 would not be widely prescribing Perjeta in an adjuvant setting, and revenues from

 the Perjeta/Herceptin combination would not offset revenues lost from biosimilar

 competition or help Roche continue to grow the HER2 franchise. For the same

 reasons, the study outcome was not “terrific news.” Additionally, Defendant

 O’Day’s statement that one medicine in combination has been able to improve the

 standard of care systematically across metastatic, neoadjuvant and now adjuvant

 was knowingly highly false and misleading because it implied that the study results

 supported making Herceptin plus Perjeta the new standard of care which it did not.

 O’Day was in possession of the study data which demonstrated that the

 improvement applied to one small subgroup in the study, not to the entire study




                                          64
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 65 of 81 PageID: 1620




 population, and therefore there would be no “systematic” change in treatment of

 HER2-positive early breast cancer in the adjuvant setting.

       155. Even if O’Day’s statement that the APHINITY trial would “improve

 the standard of care systematically” is considered an opinion statement, O’Day

 lacked a reasonable basis for making the statement because he was aware of facts

 (i.e. the study results) demonstrating that the study results did not show that the

 addition of Perjeta improved the standard of care “systematically” because: (1) the

 marginal 0.9% benefit from adding Perjeta to Herceptin meant that it did not

 improve the standard of care “systematically” and (2) the benefit which inured to

 one study subgroup meant that the improvement was not “systematic” but was

 instead isolated to that one subgroup.

       156. Further, Defendant O’Day’s statement that we are “looking forward to

 presenting the results to you at ASCO” implies that the results were positive and

 would be well-received by clinicians and investors. In reality, Defendant O’Day

 was well aware that the study results did not meet clinicians,’ analysts’ and

 investors’ expectations for success and that when the results were presented at

 ASCO the response would be overwhelmingly negative.

       157. On the 1Q 2017 Investor Conference Call Defendant O’Day fielded

 questions from analysts about the APHINITY study:

       Q: I know you don’t want to say much on APHINITY ahead of
       ASCO, but hoping I can get your level of confidence from the
                                          65
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 66 of 81 PageID: 1621




       robustness of the results in another way because, as you know,
       there’s lots of debate about the magnitude and the benefit and that
       sort of thing. So consensus currently models peak Perjeta sales of
       around CHF8 4.5 billion. As a reference of course, Herceptin
       currently falls around CHF 7 billion a year. I’m hoping you can give
       us some indication whether you think those out-year numbers seem
       reachable or could they be too high or low.

       158. O’Day responded, assuring investors that while the full results could

 not be divulged until the ACSO conference, the results were clinically meaningful

 and demonstrated a clinically meaningful reduction in the recurrence of disease in

 patients treated with the Perjeta/Herceptin combination:

       So yeah, you’re right. I mean, obviously for the sake of the
       cooperative group, for our sake, for the sake of ASCO, we have to
       really wait until ASCO to get into the details. But suffice it to say that
       we think this is the data we filed, where we think the data shows a
       reduction in risk recurrence in invasive breast cancer and we think
       they’re clinically meaningful. I think that’s about as much as I’m
       going to open the envelope on today until you see the additional data.
       (Emphasis added).



       159. Defendant O’Day’s above-statement that the “data shows a reduction

 in risk recurrence in invasive breast cancer” that is “clinically meaningful” was

 materially false and misleading because: a) the data barely showed a statistically

 significant reduction in risk recurrence in invasive breast cancer, let alone a

 reduction in risk that was clinically significant; b) the overall difference in study


 8
  “CHF” indicates Swiss Francs. 1 CHF equals approximately $1.07, presently.
 During the Class Period on average, 1 CHF was equal to approximately $1.03.
                                          66
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 67 of 81 PageID: 1622




 patients treated with Perjeta compared to those treated with placebo was only

 marginal; c) the data showed that only one subgroup within the study showed any

 improvement in the rate of cancer recurrence; d) the improvement in patients given

 Perjeta was marginal overall and would not be considered clinically significant by

 the medical community and prescribers; and e) the study patients treated with

 Perjeta experienced higher rates of diarrhea and other adverse events.

                              Additional Motive Allegations

       160. Defendants issued the March 2 press release despite knowing that the

 data from the APHINITY study did not show a clinically significant or a clinically

 meaningful benefit from adding Perjeta in an adjuvant setting and that the

 APHINITY study results meant that a Perjeta/Herceptin combination would not

 become the new standard of care and would not be widely prescribed by clinicians.

 By announcing positive results for the APHINITY study, Roche made investors

 believe that Perjeta in an adjuvant setting would be widely used and Roche would

 protect sales of Herceptin against biosimilars and therefore earn substantial profits

 from the use of Perjeta in an adjuvant setting and that the value of its stock would

 rise accordingly. Defendants therefore artificially inflated the price of the

 Company’s securities so that they could earn a quick profit by selling over $13.1

 million of Roche shares before having to announce the true results from the

 APHINITY study at the ASCO conference.

                                          67
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 68 of 81 PageID: 1623




       161. Roche’s undisclosed payments of millions of dollars to Dr. Jose

 Baselga, a study collaborator and author who touted the Perjeta/Herceptin

 combination despite the dismal study results additionally supports an inference of

 scienter.

             APPLICABILITY OF PRESUMPTION OF RELIANCE:

                          Fraud-on-the-Market Doctrine

       1.     Plaintiffs are entitled to rely, and will rely, upon the presumption of

 reliance established by the fraud-on-the-market doctrine in that:

              a.    Defendants made public misrepresentations or failed to disclose

       material facts during the Class Period;

              b.    the omissions and misrepresentations were material;

              c.    Roche securities are traded in efficient markets;

              d.    the misrepresentations and omissions alleged would tend to

       induce a reasonable investor to misjudge the value of Roche’s securities; and

              e.    Plaintiff and members of the Class purchased, acquired and/or

       sold Roche securities between the time the Defendants failed to disclose or

       misrepresented material facts and the time the true facts were disclosed,

       without knowledge of the omitted or misrepresented facts.

       162. At all relevant times, the market for Roche ADS was an efficient

 market for the following reasons, among others:

                                          68
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 69 of 81 PageID: 1624




           • Roche’s ADS met the requirements for listing, and were listed and
             actively traded on the OTCQX, an highly efficient and automated
             market;

           • Roche shares were also listed on the SIX Swiss stock exchange in
             Europe providing very deep trading markets;

           • During the Class Period, the average weekly trading volume for Roche
             ADS on the OTCQX Market was 5,517,977 shares, which represents
             approximately 1% of ADS available for sale during the Class Period
             permitting a strong presumption of reliance;

           • At least 12 stock market analysts followed Roche and wrote a total
             of at least 50 reports on Roche during the Class Period. Analysts
             covering Roche included Morgan Stanley, JP Morgan, Morningstar,
             Société Générale, Deutsche Bank, UBS, Credit Suisse, Jeffries and
             Liberium;

           • Roche regularly communicated with public investors via established
             market communication mechanisms, including through regular
             disseminations of press releases on the national circuits of major
             newswire services and through other wide-ranging public
             disclosures, such as communications with the financial press and
             other similar reporting services;

           • More than 25 member firms were active market-makers in Roche
             ADS at all times during the Class Period;

           • During the Class Period Roche was eligible for S-3 registration (or F-
             3 in Roche’s case as a foreign private issuer), with a tradeable float in
             excess of $75 million;

           • Roche’s market capitalization exceeded $2 billion on all days during
             the Class Period;

           • Unexpected material news about Roche was rapidly reflected and
             incorporated into the Company’s ADS price during the Class Period.
             For example, when Defendants issued the misrepresentation about the
             APHINITY study on March 2, 2017, Roche’s share price spiked up a

                                          69
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 70 of 81 PageID: 1625




               material amount, and when Roche disclosed the truth about the
               APHINITY study results on June 5, 2017, its share price immediately
               declined a material amount.

       163. As a result of the foregoing, the market for Roche promptly digested

 current information regarding Roche from all publicly available sources and

 reflected such information in Roche’s ADS price. Under these circumstances, all

 purchasers of Roche ADS during the Class Period suffered similar injury through

 their purchase of Roche ADS at artificially inflated prices, and a presumption of

 reliance applies.

                                        Affiliated Ute

       164. Neither Plaintiffs nor the Class need prove reliance – either

 individually or as a class because under the circumstances of this case, positive

 proof of reliance is not a prerequisite to recovery, pursuant to ruling of the United

 States Supreme Court in Affiliated Ute Citizens of Utah v. United States, 406 U.S.

 128 (1972). All that is necessary is that the facts withheld be material in the sense

 that a reasonable investor might have considered the omitted information important

 in deciding whether to buy or sell the subject security.

                PLAINTIFFS’ CLASS ACTION ALLEGATIONS

       165. Plaintiff brings this action as a class action pursuant to Federal Rules

 of Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all persons

 who purchased Roche ADS during the Class Period and who were damaged

                                           70
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 71 of 81 PageID: 1626




 thereby. Excluded from the Class are Defendants, the officers and directors of the

 Company at all relevant times, members of their immediate families and their legal

 representatives, heirs, successors or assigns and any entity in which defendants

 have or had a controlling interest.

       166. The members of the Class are so numerous that joinder of all

 members is impracticable. Throughout the Class Period, Roche’s ADS were

 actively traded on the OTCQX Marketplace. While the exact number of Class

 members is unknown to Plaintiffs at this time and can only be ascertained through

 appropriate discovery, Plaintiffs believe that there are at least hundreds of

 members in the proposed Class. Members of the Class may be identified from

 records maintained by Roche or its transfer agent and may be notified of the

 pendency of this action by mail, using a form of notice customarily used in

 securities class actions.

       167. Plaintiffs’ claims are typical of the claims of the members of the

 Class, as all members of the Class are similarly affected by Defendants’ wrongful

 conduct in violation of federal law that is complained of herein.

       168. Plaintiffs will fairly and adequately protect the interests of the

 members of the Class and have retained counsel competent and experienced in

 class and securities litigation.




                                          71
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 72 of 81 PageID: 1627




       169. Common questions of law and fact exist as to all members of the

 Class and predominate over any questions solely affecting individual members of

 the Class. Among the questions of law and fact common to the Class are:

              (a) whether the federal securities laws were violated by Defendants’

 acts as alleged herein;

              (b) whether statements made by Defendants to the investing public

 during the Class Period misrepresented material facts about the business,

 operations and management of Roche;

              (c) whether the Individual Defendants caused Roche to issue false and

 misleading statements during the Class Period;

               (d) to what extent the members of the Class have sustained damages

 and the proper measure of damages.

       170. A class action is superior to all other available methods for the fair

 and efficient adjudication of this controversy since joinder of all members is

 impracticable. Furthermore, as the damages suffered by individual Class members

 may be relatively small, the expense and burden of individual litigation make it

 impossible for members of the Class to redress individually the wrongs done to

 them. There will be no difficulty in the management of this action as a class

 action.




                                         72
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 73 of 81 PageID: 1628




                                       COUNT I

          Violation of Section 10(b) of The Exchange Act and Rule 10b-5
                              Against All Defendants

        171. Plaintiffs repeat and reallege each and every allegation contained

 above as if fully set forth herein.

        172. This Count is asserted against the Company and the Individual

 Defendants and is based upon Section 10(b) of the Exchange Act, 15 U.S.C. §

 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        173.   During the Class Period, the Company and the Individual Defendants,

  individually and in concert, directly or indirectly, disseminated or approved the

  false statements specified above, which they knew or deliberately disregarded were

  misleading in that they contained misrepresentations and failed to disclose material

  facts necessary in order to make the statements made, in light of the circumstances

  under which they were made, not misleading.

        174. The Company and the Individual Defendants violated §10(b) of the

  1934 Act and Rule 10b-5 in that they: employed devices, schemes and artifices to

  defraud; made untrue statements of material facts or omitted to state material facts

  necessary in order to make the statements made, in light of the circumstances

  under which they were made, not misleading; or engaged in acts, practices and a

  course of business that operated as a fraud or deceit upon plaintiff and others



                                          73
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 74 of 81 PageID: 1629




 similarly situated in connection with their purchases of the Company’s securities

 during the Class Period.

       175. The Company and the Individual Defendants acted with scienter in

 that they knew that the public documents and statements issued or disseminated in

 the name of the Company were materially false and misleading; knew that such

 statements or documents would be issued or disseminated to the investing public;

 and knowingly and substantially participated, or acquiesced in the issuance or

 dissemination of such statements or documents as primary violations of the

 securities laws. These defendants by virtue of their receipt of information

 reflecting the true facts of the Company, their control over, and/or receipt and/or

 modification of the Company’s allegedly materially misleading statements, and/or

 their associations with the Company which made them privy to confidential

 proprietary information concerning the Company, participated in the fraudulent

 scheme alleged herein.

       176. Individual Defendants, who are the senior officers and/or directors of

 the Company, had actual knowledge of the material omissions and/or the falsity of

 the material statements set forth above, and intended to deceive Plaintiffs and the

 other members of the Class, or, in the alternative, acted with reckless disregard for

 the truth when they failed to ascertain and disclose the true facts in the statements




                                          74
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 75 of 81 PageID: 1630




 made by them or other personnel of the Company to members of the investing

 public, including Plaintiffs and the Class.

          177. As a result of the foregoing, the market price of the Company’s ADS

 were artificially inflated during the Class Period. In ignorance of the falsity of the

 Company’s and the Individual Defendants’ statements, Plaintiffs and the other

 members of the Class relied on the statements described above and/or the integrity

 of the market price of the Company’s securities during the Class Period in

 purchasing the Company’s securities at prices that were artificially inflated as a

 result of the Company’s and the Individual Defendants’ false and misleading

 statements.

          178. Had Plaintiffs and the other members of the Class been aware that the

 market price of the Company’s securities had been artificially and falsely inflated

 by the Company’s and the Individual Defendants’ misleading statements and by

 the material adverse information which the Company and the Individual

 Defendants did not disclose, they would not have purchased the Company’s

 securities at the artificially inflated prices that they did, or at all.

          179.   As a result of the wrongful conduct alleged herein, Plaintiffs and

  other members of the Class have suffered damages in an amount to be established

  at trial.




                                              75
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 76 of 81 PageID: 1631




        180. By reason of the foregoing, the Company and the Individual

 Defendants have violated Section 10(b) of the 1934 Act and Rule 10b-5

 promulgated thereunder and are liable to Plaintiffs and the other members of the

 Class for substantial damages which they suffered in connection with their

 purchases of the Company’s securities during the Class Period.

                                      COUNT II

                   Violation of Section 20(a) of the Exchange Act
                        Against The Individual Defendants

        181. Plaintiffs repeat and reallege each and every allegation contained in

 the foregoing paragraphs as if fully set forth herein.

        182. During the Class Period, the Individual Defendants participated in the

  operation and management of the Company, and conducted and participated,

  directly and indirectly, in the conduct of the Company’s business affairs. Because

  of their senior positions, they knew the adverse non-public information regarding

  the Company’s business practices.

        183. As officers and/or directors of a publicly owned company, the

  Individual Defendants had a duty to disseminate accurate and truthful information

  with respect to the Company’s financial condition and results of operations, and to

  correct promptly any public statements issued by the Company which had become

  materially false or misleading.



                                           76
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 77 of 81 PageID: 1632




        184. Because of their positions of control and authority as senior officers,

 the Individual Defendants were able to, and did, control the contents of the various

 reports, press releases and public filings which the Company disseminated in the

 marketplace during the Class Period. Throughout the Class Period, the Individual

 Defendants exercised their power and authority to cause the Company to engage in

 the wrongful acts complained of herein. The Individual Defendants therefore, were

 “controlling persons” of the Company within the meaning of Section 20(a) of the

 Exchange Act. In this capacity, they participated in the unlawful conduct alleged

 which artificially inflated the market price of the Company’s securities.

        185. Each of the Individual Defendants, therefore, acted as a controlling

  person of the Company. By reason of their senior management positions and/or

  being directors of the Company, each of the Individual Defendants had the power

  to direct the actions of, and exercised the same to cause, the Company to engage in

  the unlawful acts and conduct complained of herein. Each of the Individual

  Defendants exercised control over the general operations of the Company and

  possessed the power to control the specific activities which comprise the primary

  violations about which Plaintiffs and the other members of the Class complaint.

        186. By reason of the above conduct, the Individual Defendants are liable

  pursuant to Section 20(a) of the Exchange Act for the violations committed by the

  Company.

                                          77
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 78 of 81 PageID: 1633




                                       COUNT III

         Violation of Section §20(A) of the Exchange Act Against the Individual
                                       Defendants
                                   (Insider Trading)

        187. Plaintiffs repeat and reallege each and every allegation contained

 above as if fully set forth herein.

        188. This claim is brought against Individual Defendants Hippe, Schwan,

  O’Day and Keller under §20A of the Exchange Act, 15 U.S.C. §78t-1 on behalf of

  the §20A Subclass. Between March 3, 2017 and May 10, 2017 the Individual

  Defendants members of Roche’s Corporate Executive Committee board sold CHF

  12,796,757 (approximately $13,152,849) worth of Roche securities. Lead Plaintiff

  Kevin Gardeck purchased 5,750 shares of Roche ADS at $32.16 and 4,500 shares

  of Roche ADS at $32.23 on March 28, 2017 which is within a day of insider sales.

        189. As stated herein, the Individual Defendants were aware of and/or

  recklessly disregarded the true results of the APHINITY study and the Company’s

  true financial condition.

        190. The Individual Defendants had access to Roche’s material, nonpublic

  and highly confidential information concerning the data and results from the

  APHINITY study prior to the issuance of Roche’s March 2 press release and the

  knowledge that the March 2 press release and statements made on Roche’s investor

  calls concerning the APHINITY trial results were materially misstated during the

                                         78
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 79 of 81 PageID: 1634




 Class Period.     By virtue of the Individual Defendants’ receipt thereof, the

 Individual Defendants were duty bound not to benefit therefrom and either disclose

 the true facts about the study results or refrain from trading Roche securities, a

 duty which they violated by selling their shares at inflated prices.

        191. The Individual Defendants thereby violated Section 10(b) of the

 Exchange Act, 15 U.S.C. § 78j(b), and SEC Rule 10b-5, 17 C.F.R. § 240.10b-5.

        192. The measure of damages for trading while in possession of

 material nonpublic information under Section 20A of the Exchange Act, 15 U.S.C.

 § 78t-1, is the disgorgement of profits gained and losses avoided by such trading.

        193. Plaintiff Gardeck and the Subclass of investors who likewise

  purchased Roche shares contemporaneously with the Individual Defendants’

  March 3, 2017 through May 10, 2017 insider sales are entitled to disgorgement of

  the amounts by which the Individual Defendants profited from such trades.

        194. By virtue of the foregoing, the Individual Defendants are liable for

  violations of Section 20A of the Exchange Act, 15 U.S.C. § 78t-1.

        195. This action was filed within two years of discovery of the fraud and

  within five years of Plaintiff’s purchases of securities giving rise to the cause of

  action.

                              PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment against Defendants as follows:


                                           79
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 80 of 81 PageID: 1635




        A.     Determining that the instant action may be maintained as a class

 action under Rule 23 of the Federal Rules of Civil Procedure, and certifying

 Plaintiff as the Class representative;

        B.     Requiring Defendants to pay damages sustained by Plaintiffs and the

 Class by reason of the acts and transactions alleged herein;

        C.     Awarding Plaintiffs and the other members of the Class prejudgment

  and post-judgment interest, as well as their reasonable attorneys’ fees, expert fees

 and other costs; and

        D.     Awarding such other and further relief as this Court may deem just

 and proper.

                         DEMAND FOR TRIAL BY JURY

        Plaintiffs hereby demand a trial by jury.

 Dated:        April 24, 2019             Respectfully submitted,

                                          THE ROSEN LAW FIRM, P.A.

                                          By: /s/ Laurence M. Rosen
                                          Laurence M. Rosen
                                          609 W. South Orange Avenue, Suite 2P
                                          South Orange, NJ 07079
                                          Tel: (973) 313-1887
                                          Fax: (973) 833-0399
                                          Email: lrosen@rosenlegal.com

                                          THE ROSEN LAW FIRM, P.A.
                                          Sara Fuks (admitted pro hac vice)
                                          275 Madison Avenue, 34th Floor
                                          New York, NY 10016

                                            80
Case 3:17-cv-04056-AET-DEA Document 56 Filed 04/24/19 Page 81 of 81 PageID: 1636




                                     Tel: (212) 686-1060
                                     Fax: (212)
                                     Email: sfuks@rosenlegal.com


                                     Lead Counsel for Plaintiffs




                                       81
